      Case 18-51435-btb          Doc 15     Entered 02/11/19 14:41:59       Page 1 of 39



 1   Kevin A. Darby (NVSB #7670)
     Tricia M. Darby (NVSB #7956)
 2   DARBY LAW PRACTICE, LTD.
 3   4777 Caughlin Parkway
     Reno, Nevada 89519
 4   Phone: (775)322-1237
     Facsimile: (775) 996-7290
 5   kad@darbylawpractice.com
 6   Attorney for Debtor

 7                               UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEVADA
 8
 9    In re:                                             Case No.: BK-N-18-51435-btb
                                                         Chapter 11
10   SHAUN DONALD RORY MCLEAN,
                                                         DECLARATION OF SHAUN DONALD
11
                         Debtor.                         RORY MCLEAN IN SUPPORT OF
12                                                       MOTION: (1) TO SELL REAL PROPERTY
                                                         FREE AND CLEAR OF LIENS (WITH
13                                                       CERTAIN EXISTING LIENS ATTACHING
                                                         TO NET SALE PROCEEDS) PURSUANT
14
                                                         TO 11 U.S.C. §363; AND (2) FOR ORDER
15                                                       DIRECTING THE TURNOVER OF NET
                                                         SALE PROCEEDS PURSUANT TO 11
16                                                       U.S.C. §542
17
                                                         Hearing Date: March 12, 2019
18                                                       Hearing Time: 11:00 a.m.
      ____________________________________/
19         SHAUN DONALD RORY MCLEAN, under penalty of perjury states as follows:
20         1.      On December 21, 2018, I filed a voluntary petition for relief under Chapter 11 of the
21   Bankruptcy Code thereby commencing this bankruptcy case.
22         2.      As set forth in Schedule A to my bankruptcy petition, at the time this case was filed I
23   owned real property located at 20 rue de Miromesnil, Paris, France 75008 (the “Miromesnil
24   Property”).
25         3.      The Miromesnil Property is encumbered by a first priority lien claim in favor of Baratte
26   for past-due homeowners association dues
27         4.      Schedule D to my bankruptcy petition lists a disputed and unliquidated claim asserted by
28   VP Bank in the amount of $3,704,952.02 (the “VP Bank Claim”). Prior to the Petition Date, on
      Case 18-51435-btb         Doc 15      Entered 02/11/19 14:41:59       Page 2 of 39



 1   March 23, 2018, VP Bank asserted a pre-judgment lien called a provisoirement une hypothèque (a

 2   provisional mortgage) against the Miromesnil Property (the “VP Bank Lien”). I assert a claim

 3   against VP Bank as well.

 4         5. On or about April 9, 2018, I accepted an offer from to BW GROUPE (“BW”) to sell the

 5   Miromesnil Property to BW for € 1,175,000. Attached hereto as Exhibit 1 is a true and correct copy

 6   of the Promesse De Vente between BW and I (the “Purchase Agreement”).

 7         6. I will be required to pay certain costs of sale, including escrow fees, taxes and syndic

 8   (HOA) fees (the “Costs of Sale”), estimated as follows:

 9                 Payee                    Amount       Description
                   Barattte                 € 17,736     Syndic (HOA fees)
10                 tbd                      € 732.40     Escrow trustee fees
11                 Paris/France           € 94,837.00    Plus Value Tax (capital gains)
                   tbd                     € 5,620.00    SARF fees (tax representative)
12                 Paris/France            € 9,000.00    Frais de Mainlevée (transfer tax)
                   tbd                      € 132,17     Copies
13
           7. After paying the above listed Costs of Sale, estimated at $144,390, the net sales proceeds
14
     are estimated to total $1,180,009.
15
           DATED this 11th day of February, 2019.
16
17
18                                                                  /s/ Shaun Donald Rory McLean
                                                                  ____________________________
19                                                                SHAUN DONALD RORY MCLEAN
20
21
22
23
24
25
26
27
28




                                                   -2-
Case 18-51435-btb   Doc 15   Entered 02/11/19 14:41:59   Page 3 of 39



                             EXHIBIT 1




                             EXHIBIT 1
Case 18-51435-btb    Doc 15      Entered 02/11/19 14:41:59          Page 4 of 39




                    100023301
         SLM/CMO/

            L'AN DEUX MILLE DIX HUIT,
               LE NEUF AVRIL
                   A PARIS (75017), 107, Rue de Courcelles, au siège de l’Office Notarial, ci-
            après nommé,
                   Maître Florence LEVI, Notaire au sein d’un Office Notarial à PARIS 17ème,
            107, Rue de Courcelles,

                  Avec la participation de Maître Virginie FOUCAULT, notaire à PARIS
            (16ème), assistant le PROMETTANT.

                    A RECU le présent acte contenant PROMESSE DE VENTE à la requête
            de :

                                             PROMETTANT
                   Monsieur Shaun Donald Rory MCLEAN, sans profession, époux de Madame
            Dara Megan BEADLE, demeurant à MONACO (MONACO) 4 lacets Saint Léon.
                   Né à LONDRES (ROYAUME-UNI) le 24 janvier 1969.
                   Marié à la mairie de SAN MARCOS COMTÉ DE SAN DIEGO ETAT DE
            CALIFORNIE (ETATS-UNIS) le 20 janvier 2016 sous le régime de la communauté
            d’acquêts régime légal de l’état de Californie.
                   Ce régime matrimonial n'a pas fait l'objet de modification.
                   De nationalité Britanique.
                   Non résident au sens de la réglementation fiscale.

                                             BENEFICIAIRE
                     La Société dénommée BW GROUPE, Société à responsabilité limitée au
            capital de 1570400,00 €, dont le siège est à PARIS (75008), 30 RUE CAMBACERES,
            identifiée au SIREN sous le numéro 812884948 et immatriculée au Registre du
            Commerce et des Sociétés de PARIS.

                                         QUOTITES ACQUISES
                    La société BW GROUPE acquiert la pleine propriété.
           Case 18-51435-btb            Doc 15       Entered 02/11/19 14:41:59               Page 5 of 39
                                                                                                            2

                            DECLARATIONS DES PARTIES
         Le PROMETTANT et le BENEFICIAIRE déclarent :
         Que leur état civil et leurs qualités indiqués en tête des présentes sont exacts.
         Qu'ils ne sont pas en état de cessation de paiement, redressement ou
liquidation judiciaire.
         Le BENEFICIAIRE déclare :
         Que la société qu'il représente a son siège social en France, à l'adresse
indiquée en tête des présentes.
         Qu’elle n'a fait l'objet d'aucune demande en nullité ni en dissolution anticipée.

        Et n'être concernés :
        - Par aucune mesure de protection.
        - Par aucune des dispositions du Code de la consommation sur le règlement
des situations de surendettement.

       Le BENEFICIAIRE déclare ne pas être, soit à titre personnel, soit en tant
qu'associé ou mandataire social, soumis à l'interdiction d'acquérir prévue par l’article
225-19 5 bis du Code pénal.

             DOCUMENTS RELATIFS A LA CAPACITE DES PARTIES
       Les pièces suivantes ont été portées à la connaissance du rédacteur des
présentes à l'appui des déclarations des parties :
       Concernant le PROMETTANT :
    •   Passeport.
        Concernant le BENEFICIAIRE :
    •   Extrait K bis.
       Ces documents ne révèlent aucun empêchement des parties à la signature
des présentes.

                            PRESENCE - REPRESENTATION
        - Monsieur Shaun MCLEAN, époux de Madame Dara Megan BEADLE, est
présent à l’acte.

        - La Société dénommée BW GROUPE est représentée à l’acte par Monsieur
Julien WEISS, cogérant de ladite société, agissant en vertu des pouvoirs qui lui ont
été conférés aux termes de la délibération de l'assemblée générale extraordianaire
des associés, en date du 6 mars 2018 dont une copie du procés-verbal est demeuré
annexé.

                                PROMESSE DE VENTE
        Le plan de l’acte est le suivant :

                         OBJET DU CONTRAT
                         TERMINOLOGIE
                         DESIGNATION
                         DELAI - REALISATION - CARENCE
                         PROPRIETE - JOUISSANCE
                         PRIX - CONDITIONS FINANCIERES
                         CONDITIONS SUSPENSIVES
                         CONDITIONS ET DECLARATIONS GENERALES
                         REGLEMENTATIONS PARTICULIERES
                         CONDITIONS RELATIVES A LA COPROPRIETE
                         FISCALITE
                         SUBSTITUTION
                         DISPOSITIONS TRANSITOIRES
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59              Page 6 of 39
                                                                                                     3

                                 AFFIRMATION SINCERITE - DOMICILE

                                         OBJET DU CONTRAT
                                   PROMESSE UNILATERALE DE VENTE
                  Le PROMETTANT confère au BENEFICIAIRE la faculté d'acquérir, les
            BIENS ci-dessous identifiés.
                  Le PROMETTANT prend cet engagement pour lui-même ou ses ayants droit
            même protégés.
                  Le BENEFICIAIRE accepte la présente promesse de vente en tant que
            promesse, mais se réserve la faculté d'en demander ou non la réalisation.

                                               TERMINOLOGIE
                     Pour la compréhension de certains termes aux présentes, il est préalablement
            expliqué ce qui suit :
                     - Le "PROMETTANT" et le "BENEFICIAIRE" désigneront respectivement le
            ou les promettants et le ou les bénéficiaires, qui, en cas de pluralité, contracteront les
            obligations respectivement mises à leur charge solidairement entre eux, sans que
            cette solidarité soit rappelée chaque fois,
                     - Les "BIENS" désigneront les biens et droits immobiliers objet de la présente
            promesse de vente, l’"ENSEMBLE IMMOBILIER" désignera l’immeuble dans lequel
            se trouvent les "BIENS".
                     - Les "MEUBLES" désigneront les meubles et objets mobiliers, s'il en existe.

                                          IDENTIFICATION DU BIEN
                                                  DESIGNATION
                   Dans un ensemble immobilier situé à PARIS 8ÈME ARRONDISSEMENT
            75008 20 Rue de Miromesnil.

                    Figurant ainsi au cadastre :
             Section     N°     Lieudit                                       Surface
             BM          6      20 rue de Miromesnil                          00 ha 02 a 84 ca

                                   Le(s) lot(s) de copropriété suivant(s) :
                    Lot numéro six (6)

                     Au 4ème étage, un APPARTEMENT, comprenant : salle à manger, salon,
            trois chambres, hall, dégagement, cuisine, débarras, cabinet de toilette et water-
            closets
                     Au sous-sol deux CAVES portant les numéros 2 et 3.

                 Et les cent cinquante /mille huitièmes (150 /1008 èmes) des parties
            communes générales.

                    Etant ici précisé que par suite de travaux réalisés par un précédent
            propriétaire la désignation du bien est désormais la suivante :
                    Au 4ème étage, un APPARTEMENT, comprenant : séjour, trois chambres,
            entrée, dégagement, cuisine, débarras, deux salles de bains avec water-closets
                    Au sous-sol deux CAVES portant les numéros 2 et 3.

                     Le PROMETTANT déclare :
                     - avoir réalisé de simples travaux d’aménagement au cours de l’année 2003,
                     - que personnellement il n’a réalisé aucun travaux ou aménagement portant
            atteinte au gros oeuvre et notamment aux murs porteurs, créant des ouvertures ou
            comprenant des surface résultant de l’appropriation de parties communes ; travaux
            qui auraient nécessité l’accord d’une assemblée générale de copropriétaires, une
            autorisation de travaux ou l’obtention d’un permis de construire, et la souscription
           Case 18-51435-btb              Doc 15       Entered 02/11/19 14:41:59                  Page 7 of 39
                                                                                                                 4

d’une police « assurance-construction », conformément aux dispositions de la Loi
numéro 78.12 du 4 janvier 1978 aucune constructions ou rénovation n’ayant été
effectuée depuis moins de 10 ans.
          - qu’il résulte du plan annexé au reglement de copropriété que l’ouverture
entre le séjour est la chambre a été fermée et qu’une nouvelle ouverture a été créée
par un précédent propriétaire.
          - Qu’il a installé un WC supplémentaire dans l’une des salles de bains, avec
l’accord du syndic de copropriété, au cours de l’année 2003,
          - qu’à sa connaissance les WC sont régulièrement connectés aux réseaux
collectifs de l’immeuble (réseau d’eaux vannes)
          - qu’à sa connaissance les salles de bains sont régulièrement raccordées aux
réseaux collectifs de l’immeuble.
          - qu'il n'existe pas à ce jour de litige avec l'un quelconque des copropriétaires,
ou la copropriété en vertu de ces travaux ou aménagement,
          - que les lots objet des présentes ne sont pas à ce jour l'objet ou la cause d'un
sinistre,
          - qu’il n’a jamais reçu aucune notification ou demande de régularisation à ce
sujet.

        Tel que le BIEN existe, avec tous droits y attachés, sans aucune exception ni
réserve.

                                      PLANS DES LOTS
        Une copie des plans des lots est annexée.

                             Superficie de la partie privative
         La superficie de la partie privative des lots de copropriété, dans la mesure où
ils sont soumis aux dispositions de l’article 46 de la loi du 10 juillet 1965, est, ainsi qu’il
résulte d’une attestation annexée établie par la société GRAPHITE EXPERTISE le 28
mars 2018, de :

        - 127,38 M² pour le lot numéro SIX (6)



               ETAT DESCRIPTIF DE DIVISION – REGLEMENT DE COPROPRIETE
        L’ensemble immobilier sus désigné a fait l'objet d’un état descriptif de division
et règlement de copropriété établi aux termes d'un acte reçu par Maître Henri PINEAU
notaire à PARIS le 20 février 1953        publié au service de la publicité foncière de
PARIS 1 le 7 avril 1953, volume 2100, numéro 13.

       L'état descriptif de division - règlement de copropriété a été modifié :
       - aux termes d'un acte reçu par Maître GROSSE, notaire à PARIS le 17 mai
1999      , publié au service de la publicité foncière de PARIS 1 le 31 mai 1999,
volume 1999P, numéro 3065.

       - aux termes d'un acte reçu par Maître TETARD, notaire à PARIS le 18 février
2013      , publié au service de la publicité foncière de PARIS 1 le 7 mars 2013,
volume 2013P, numéro 848.

         Le règlement de copropriété n’ayant pas été mis en harmonie avec la loi du
10 juillet 1965, ni avec les lois du 31 décembre 1985, du 13 décembre 2000, et la loi
numéro 2014-366 du 24 mars 2014 ses dispositions le cas échéant contraires à ces
lois sont réputées non écrites.
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59              Page 8 of 39
                                                                                                     5

                                      IDENTIFICATION DES MEUBLES
                    Les parties déclarent que la promesse ne comprend ni meubles ni objets
            mobiliers.

                                               USAGE DU BIEN
                    Le PROMETTANT déclare que le BIEN est actuellement à usage d’habitation.
                    Le BENEFICIAIRE entend conserver cet usage.

                                               EFFET RELATIF
                     Acquisition suivant acte reçu par Maître WATIN-AUGOUARD notaire à PARIS
            le 16 décembre 2002         , publié au service de la publicité foncière de PARIS 1 le 7
            février 2003, volume 2003P, numéro 562.



                                                     DELAI
                    La promesse de vente est consentie pour une durée expirant le 31 mai
            2018, à seize heures.
                    Toutefois, et par dérogation aux dispositions de l’article 1117 du Code civil, si,
            à cette date, la totalité des divers documents nécessaires à la régularisation de l'acte
            n'étaient pas encore portés à la connaissance du notaire chargé de sa rédaction, le
            délai de réalisation serait automatiquement prorogé aux huit jours calendaires qui
            suivront la date à laquelle le notaire recevra la dernière des pièces indispensables,
            sans que cette prorogation puisse excéder trente jours.
                    En cas de carence du PROMETTANT pour la réalisation de la vente, ce
            dernier ne saurait se prévaloir à l’encontre du BENEFICIAIRE de l’expiration du délai
            ci-dessus fixé.

                                                 REALISATION
                    La réalisation de la promesse aura lieu :
                •   Par la signature de l'acte authentique constatant le caractère définitif de la
                    vente, accompagnée du versement par virement sur le compte du notaire
                    chargé de recevoir l’acte authentique de vente d’une somme correspondant :
                            au prix stipulé payable comptant déduction faite de l’indemnité
                            d’immobilisation éventuellement versée en exécution des présentes,
                            à la provision sur frais d’acte de vente et de prêt éventuel,
                            et de manière générale de tous comptes et proratas.

                    L’attention du BENEFICIAIRE est particulièrement attirée sur les points
            suivants :
                •   l'obligation de paiement par virement et non par chèque même s'il est de
                    banque résulte des dispositions de l’article L 112-6-1 du Code monétaire et
                    financier ;
                •   il lui sera imposé de fournir une attestation émanant de la banque qui aura
                    émis le virement et justifiant de l’origine des fonds sauf si ces fonds résultent
                    d'un ou plusieurs prêts constatés dans l'acte authentique de vente ou dans un
                    acte authentique séparé.


                            REDACTEUR DE L'ACTE AUTHENTIQUE DE VENTE
                    L’acte authentique constatant la réalisation de la vente sera reçu par Maître
            Stéphane LEVI-MARTIN Notaire à PARIS 17ème arrondissement avec la participation
            de Maître Virginie FOUCAULT, notaire à PARIS (16ème), assistant le PROMETTANT.
           Case 18-51435-btb             Doc 15       Entered 02/11/19 14:41:59                Page 9 of 39
                                                                                                              6

        En toute hypothèse, le transfert de propriété est reporté au jour de la
constatation de la vente en la forme authentique et du paiement du prix tel que
convenu et des frais, même si l'échange de consentement nécessaire à la formation
de la convention est antérieur à la vente.

                                        CARENCE
         Au cas où la vente ne serait pas réalisée par acte authentique avec paiement
des frais, le BENEFICIAIRE sera de plein droit déchu du bénéfice de la promesse
sans qu’il soit besoin d’une mise en demeure de la part du PROMETTANT qui
disposera alors librement du BIEN nonobstant toutes manifestations ultérieures de la
volonté d’acquérir qu’aurait exprimées le BENEFICIAIRE.
         Si la vente n’était pas réalisée du fait du PROMETTANT, le BENEFICIAIRE,
après avoir versé au notaire rédacteur l’intégralité du prix et des frais (ou si le prix est
payable au moyen de deniers d’emprunt, la somme correspondant à la partie du prix
payable de ses deniers personnels et aux frais, après avoir justifié de l’octroi du prêt
destiné au paiement du solde du prix), sera en droit de lui faire sommation par exploit
d’huissier de se présenter chez le même notaire. Faute par le PROMETTANT de
déférer à cette sommation, il sera dressé un procès-verbal de défaut destiné à être
publié au service de la publicité foncière. La carence du PROMETTANT ne saurait
entraîner aucun transfert de propriété de la part du PROMETTANT sur le bien, ce
transfert ne devant résulter que d’un acte authentique de vente constatant le paiement
du prix, ou d’un jugement à défaut de cette réalisation par acte authentique.

                      FORCE EXECUTOIRE DE LA PROMESSE
        Il est entendu entre les parties qu’en raison de l’acceptation par le
BENEFICIAIRE de la promesse faite par le PROMETTANT, en tant que simple
promesse, il s’est formé entre elles un contrat dans les termes de l'article 1124 du
Code civil. En conséquence, et pendant toute la durée du contrat, celui-ci ne pourra
être révoqué que par leur consentement mutuel.
        Il en résulte notamment que :
    •   Le PROMETTANT a, pour sa part, définitivement consenti à la vente et qu’il
        est d’ores et déjà débiteur de l’obligation de transférer la propriété au profit du
        BENEFICIAIRE aux conditions des présentes si ce dernier lève son option.
        Le PROMETTANT ne peut, par suite, pendant toute la durée de la présente
        promesse conférer une autre promesse à un tiers ni aucun droit réel ni charge
        quelconque sur le BIEN, consentir aucun bail, location ou prorogation de bail.
        Il ne pourra non plus apporter aucune modification matérielle, si ce n'est avec
        le consentement du BENEFICIAIRE, ni détérioration au BIEN.
    •   Toute rétractation unilatérale de la volonté du PROMETTANT pendant le
        temps laissé au BENEFICIAIRE pour opter sera de plein droit inefficace et ne
        pourra produire aucun effet sans l’accord exprès de ce dernier. En outre, le
        PROMETTANT ne pourra pas se prévaloir des dispositions de l’article 1590
        du Code civil en offrant de restituer le double de la somme le cas échéant
        versée au titre de l’indemnité d’immobilisation.
        En cas de refus par le PROMETTANT de réaliser la vente par acte
authentique, le BENEFICIAIRE pourra poursuivre l’exécution forcée de la vente par
voie judiciaire ou demander réparation des conséquences de l'inexécution,
nonobstant, dans les deux hypothèses, tous dommages-intérêts.




                              PROPRIETE JOUISSANCE
        Le BENEFICIAIRE sera propriétaire des BIENS objet de la promesse le jour
de la constatation de la vente en la forme authentique et il en aura la jouissance à
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59              Page 10 of 39
                                                                                                      7

             compter du même jour par la prise de possession réelle, les BIENS devant être
             impérativement, à cette même date, libres de toute location ou occupation.
                     Le PROMETTANT déclare que les BIENS n’ont pas, avant ce jour, fait l’objet
             d’un congé pouvant donner lieu à l’exercice d’un droit de préemption.

                                      PRIX - CONDITIONS FINANCIERES
                                                       PRIX
                   La vente, en cas de réalisation, aura lieu moyennant le prix de UN MILLION
             CENT SOIXANTE-QUINZE MILLE EUROS (1 175 000,00 EUR), qui sera payable
             comptant le jour de la constatation authentique de la réalisation de la promesse.

                                                      FRAIS
                   Les frais, droits et émoluments de la vente seront à la charge du
             BENEFICIAIRE.

                                                 NEGOCIATION
                      Les parties déclarent que les présentes conventions ont été négociées
             directement entre elles, sans le concours ni la participation d'un intermédiaire. Si cette
             affirmation se révélait erronée, les éventuels honoraires de cet intermédiaire seraient
             à la charge des auteurs de la déclaration inexacte.

                               INDEMNITE D'IMMOBILISATION - SÉQUESTRE
                    Les parties conviennent de fixer le montant de l'indemnité d'immobilisation à
             la somme forfaitaire de CENT DIX-SEPT MILLE CINQ CENTS EUROS (117 500,00
             EUR).

                     Sur laquelle somme le BENEFICIAIRE verse au PROMETTANT, ainsi qu’il
             résulte de la comptabilité du rédacteur des présentes et du notaire participant, celle de
             CINQUANTE-HUIT MILLE SEPT CENT CINQUANTE EUROS (58 750,00 EUR),
             représentant partie de l'indemnité d'immobilisation ci-dessus fixée.

                   Cette somme est affectée en nantissement, par le PROMETTANT au profit du
             BENEFICIAIRE, qui accepte, à la sûreté de sa restitution éventuelle à ce dernier.

                     A cet effet, avec l'accord des parties, elle est versée entre les mains du
             notaire du PROMETTANT.

                    Le sort de la somme versée ce jour sera le suivant, selon les hypothèses ci-
             après envisagées :
                 •   Elle s'imputera purement et simplement et à due concurrence sur le prix, en
                     cas de réalisation de la vente promise.
                 •   Elle sera restituée purement et simplement au BENEFICIAIRE dans tous les
                     cas où la non réalisation de la vente résulterait de la défaillance de l'une
                     quelconque des conditions suspensives énoncées aux présentes.
                 •   Elle sera versée au PROMETTANT, et lui restera acquise à titre d'indemnité
                     forfaitaire et non réductible faute par le BENEFICIAIRE ou ses substitués
                     d'avoir réalisé l'acquisition dans les délais et conditions ci-dessus, toutes les
                     conditions suspensives ayant été réalisées.
                  Le séquestre conservera cette somme pour la remettre soit                         au
             PROMETTANT soit au BENEFICIAIRE selon les hypothèses ci-dessus définies.

                      Quant au surplus de l'indemnité d'immobilisation, soit la somme de cinquante-
             huit mille sept cent cinquante euros (58 750,00 eur) le BENEFICIAIRE s'oblige à le
             verser au PROMETTANT au plus tard dans le délai de huit jours de l'expiration du
          Case 18-51435-btb             Doc 15       Entered 02/11/19 14:41:59                  Page 11 of 39
                                                                                                                8

délai de réalisation de la promesse de vente, pour le cas où le BENEFICIAIRE, toutes
les conditions suspensives ayant été réalisées, ne signerait pas l'acte de vente de son
seul fait.

          En cas de difficulté entre les parties sur le sort de l'indemnité d'immobilisation,
il appartiendra à la plus diligente d'entre elles de se pourvoir en justice afin qu'il soit
statué sur le sort de la somme détenue par le séquestre.
          Le séquestre est dès à présent autorisé par les cocontractants à consigner
l’indemnité d’immobilisation à la Caisse des Dépôts et Consignations en cas de
difficultés.
          Le séquestre sera déchargé de plein droit de sa mission par la remise des
fonds dans les conditions sus-indiquées.

                     RESERVES ET CONDITIONS SUSPENSIVES
       Les effets des présentes sont soumis à la levée des réserves et à
l’accomplissement des conditions suspensives suivantes.

                                         RESERVES
                            Réserve du droit de préemption
         La promesse sera notifiée à tous les titulaires d'un droit de préemption institué
en vertu de l’article L211-1 du Code de l’urbanisme ou de tout autre Code.
         L'exercice de ce droit par son titulaire obligera le PROMETTANT aux mêmes
charges et conditions convenues aux présentes.
         Par cet exercice les présentes ne produiront pas leurs effets entre les parties
et ce même en cas d'annulation de la préemption ou de renonciation ultérieure à
l’exercice de ce droit de la part de son bénéficiaire.

                                 CONDITIONS SUSPENSIVES
         La promesse est soumise à l’accomplissement de conditions suspensives
telles qu’indiquées ci-après.
         Conformément aux dispositions de l’article 1304-6 du Code civil, à partir de
cet accomplissement les obligations contractées produisent leurs effets.
         Toute condition suspensive est réputée accomplie, lorsque sa réalisation est
empêchée par la partie qui y avait intérêt.
         La partie en faveur de laquelle est stipulée exclusivement une condition
suspensive est libre d’y renoncer. Dans ce cas, cette renonciation doit intervenir par
courrier recommandé adressé au notaire qui la représente dans le délai prévu pour sa
réalisation.
         La non réalisation d’une seule de ces conditions entraîne la caducité des
présentes, réputées alors n’avoir jamais existé.
         En toutes hypothèses, jusqu’à la réitération authentique des présentes, le
PROMETTANT conserve l’administration, les revenus et la gestion des risques
portant sur le BIEN.

                       CONDITIONS SUSPENSIVES DE DROIT COMMUN
        Les présentes sont soumises à l’accomplissent des conditions suspensives de
droit commun stipulées en la faveur du BENEFICIAIRE, qui sera seul à pouvoir s’en
prévaloir.
        Les titres de propriété antérieurs, les pièces d'urbanisme ou autres, ne doivent
pas révéler de servitudes, de charges, ni de vices non indiqués aux présentes
pouvant grever l'immeuble et en diminuer sensiblement la valeur ou le rendre
impropre à la destination que le BENEFICIAIRE entend donner.
        L’état hypothécaire ne doit pas révéler de saisies ou d'inscriptions dont la
charge augmentée du coût des radiations à effectuer serait supérieure au prix
disponible.
Case 18-51435-btb    Doc 15      Entered 02/11/19 14:41:59              Page 12 of 39
                                                                                                    9

                           Absence de condition suspensive d’obtention de prêt
                      Le BENEFICIAIRE déclare ne recourir à aucun prêt pour le financement de
             l’acquisition.

                              CONDITIONS ET DECLARATIONS GENERALES
                                           GARANTIE DE POSSESSION
                    Le PROMETTANT garantira le BENEFICIAIRE contre le risque d’éviction
             conformément aux dispositions de l’article 1626 du Code civil.

                    A ce sujet le PROMETTANT déclare :
                •   qu'il n'existe à ce jour aucune action ou litige en cours pouvant porter atteinte
                    au droit de propriété,
                •   qu'il n'y a eu aucun empiètement sur le fonds voisin,
                •   que le BIEN ne fait l'objet d'aucune injonction de travaux,
                •   que le BIEN n'a pas fait de sa part l'objet de travaux modifiant l’aspect
                    extérieur de l'immeuble ou les parties communes qui n'auraient pas été
                    régulièrement autorisés par l'assemblée des copropriétaires,
                •   qu'il n'a pas modifié la destination du BIEN en contravention des dispositions
                    du règlement de copropriété,
                •   que le BIEN n’a pas été modifié de son fait par une annexion ou une
                    utilisation irrégulière privative de parties communes,
                •   qu'il n'a conféré à personne d'autre que le BENEFICIAIRE un droit
                    quelconque sur le BIEN pouvant empêcher la vente,
                •   subroger le BENEFICIAIRE dans tous ses droits et actions.


                                           GARANTIE DE JOUISSANCE
                      Le PROMETTANT déclare qu’il n’a pas délivré de congé à un ancien locataire
             lui ouvrant droit à l’exercice d’un droit de préemption.

                                           GARANTIE HYPOTHECAIRE
                     Le PROMETTANT s’obligera, s’il existe un ou plusieurs créanciers
             hypothécaires inscrits, à régler l’intégralité des sommes pouvant leur être encore
             dues, à rapporter à ses frais les certificats de radiation des inscriptions.

                    Un état hypothécaire délivré le 19 mars 2018 et certifié à la date du 16 mars
             2018 ne révèle aucune inscription.

                    Cet état hypothécaire est annexé.

                     Le PROMETTANT déclare que la situation hypothécaire est identique à la
             date de ce jour et n’est susceptible d’aucun changement.

                                                  SERVITUDES
                    Le BENEFICIAIRE profitera ou supportera les servitudes s’il en existe.

                    Le PROMETTANT déclare :
                •   ne pas avoir créé ou laissé créer de servitude qui ne serait pas relatée aux
                    présentes,
           Case 18-51435-btb             Doc 15        Entered 02/11/19 14:41:59            Page 13 of 39
                                                                                                            10

    •     qu'à sa connaissance, il n'en existe pas d'autres que celles résultant le cas
          échéant de l’acte, de la situation naturelle et environnementale des lieux, de
          l'urbanisme, du règlement de copropriété et de ses modificatifs.


                                        ETAT DU BIEN
          Le BENEFICIAIRE prendra le BIEN dans l’état où il se trouve à ce jour, tel
qu’il l’a vu et visité, le PROMETTANT s’interdisant formellement d’y apporter des
modifications matérielles ou juridiques.
          Il déclare que la désignation du BIEN figurant aux présentes correspond à ce
qu'il a pu constater lors de ses visites.

         II n'aura aucun recours contre le PROMETTANT pour quelque cause que ce
soit notamment en raison :
    •     des vices apparents,
    •     des vices cachés.
    •     Dont le sol, le sous-sol et les ouvrages pourraient être affectés.


    Le PROMETTANT déclare :
    -     qu’il y a eu un dégât des eaux dans le salon provenant de la terrasse de
          l’étage supérieur constituant une partie commune.
    -     L’origine de la fuite a été réparée ainsi que cela lui a été précisé par le
          syndic,
    -     A ce jour le mur est en cours de séchage,
    -     Un constat de dégât des eaux a été établi
    Le PROMETTANT subrogera le jour de la signature de l’acte authentique de
    vente, le BENEFICIAIRE dans tous ses droits à indemnisation, le cas
    échéant.



                            CONTENANCE DU TERRAIN D'ASSIETTE
         Le PROMETTANT ne confère aucune garantie de contenance du terrain
d'assiette de l'ensemble immobilier.

                                      IMPOTS ET TAXES
                                      Impôts locaux
          Le PROMETTANT déclare être à jour des mises en recouvrement des impôts
locaux.
         Le BENEFICIAIRE sera redevable à compter du jour de la signature de l'acte
authentique des impôts et contributions.
         La taxe d’habitation, si elle est exigible, est due pour l’année entière par
l’occupant au premier jour du mois de janvier.
         La taxe foncière, ainsi que la taxe d’enlèvement des ordures ménagères si
elle est due, seront réparties entre le PROMETTANT et le BENEFICIAIRE en fonction
du temps pendant lequel chacun aura été propriétaire au cours de l'année de la
constatation de la réalisation des présentes.

        Le BENEFICIAIRE règlera au PROMETTANT le jour de la signature de l'acte
authentique de vente, directement et par la comptabilité de l’Office notarial, le prorata
de taxe foncière et, le cas échéant, de taxe d’enlèvement des ordures ménagères,
déterminé par convention entre les parties sur le montant de la dernière imposition.
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59               Page 14 of 39
                                                                                                        11

                      Ce règlement sera définitif entre les parties, éteignant toute créance ou dette
             l’une vis-à-vis de l’autre à ce sujet, quelle que soit la modification éventuelle de la taxe
             foncière pour l’année en cours.

                               Avantage fiscal lié à un engagement de location
                      Le PROMETTANT déclare ne pas souscrire actuellement à l’un des régimes
             fiscaux lui permettant de bénéficier de la déduction des amortissements en échange
             de l'obligation de louer à certaines conditions.

                                        Aide personnalisée au logement
                       Le PROMETTANT déclare ne pas avoir conclu de convention avec l’Etat dans
             le cadre des dispositions applicables aux logements conventionnés à l'égard de
             l'A.P.L..

                                          Agence nationale de l’habitat
                     Le PROMETTANT déclare ne pas avoir conclu de convention avec l'agence
             nationale de l'habitat.

                                  CONTRATS DE DISTRIBUTION ET DE FOURNITURES
                       Le BENEFICIAIRE fera son affaire personnelle de la continuation ou de la
             résiliation de tous contrats de distribution et de fourniture souscrits par le
             PROMETTANT.
                       Les parties déclarent avoir été averties de la nécessité d'établir entre elles un
             relevé des compteurs faisant l'objet d'un comptage individuel.
                       Le PROMETTANT déclare être à jour des factures mises en recouvrement
             liées à ses contrats de distribution et de fournitures. Il procèdera si nécessaire à la
             régularisation de ses abonnements de sorte que celle-ci n'entrave pas la souscription
             de nouveaux abonnements par le BENEFICIAIRE, que ce soit auprès du même
             prestataire ou d'un autre.

                                                    ASSURANCE
                      Le BENEFICIAIRE souscrira une assurance à compter du jour de la signature
             de l’acte de vente, il ne continuera pas les polices d'assurance actuelles garantissant
             le BIEN et confèrera à cet effet mandat au PROMETTANT, qui accepte, de résilier les
             contrats lorsqu’il avertira son assureur de la signature de l'acte authentique.
                      L’ensemble immobilier dans lequel se trouve le BIEN étant assuré par une
             police souscrite par le syndicat des copropriétaires, le BENEFICIAIRE devra se
             conformer à toutes les décisions du syndicat la concernant.

                                               CONTRAT D’AFFICHAGE
                     Le PROMETTANT déclare qu'il n'a pas été conclu de contrat d'affichage.

                        CHARGES ET CONDITIONS RESULTANT DE L’APPLICATION
                              DE REGLEMENTATIONS PARTICULIERES
                                 DISPOSITIONS RELATIVES A L’URBANISME
                                                     URBANISME
                      Les documents d'urbanisme suivants sont annexés :
                      - Une note de renseignements d'urbanisme en date du 5 avril 2018,
             - Un plan de situations.
                      Le BENEFICIAIRE reconnaît avoir reçu du notaire soussigné toutes
             explications et éclaircissements sur la portée, l’étendue et les effets de ces charges,
             prescriptions et limitations.
           Case 18-51435-btb             Doc 15       Entered 02/11/19 14:41:59                  Page 15 of 39
                                                                                                                 12

       Il s’oblige en conséquence à faire son affaire personnelle de l’exécution des
charges et prescriptions, du respect des servitudes publiques et autres limitations
administratives au droit de propriété mentionnées sur ces documents.

     DISPOSITIONS SUR LE CHANGEMENT D'USAGE OU DE DESTINATION
                           CHANGEMENT D’USAGE - INFORMATION
         Dans la mesure où le BENEFICIAIRE entendrait affecter directement ou
indirectement tout ou partie du BIEN actuellement à usage d’habitation (en tout ou
partie) à un autre usage, le notaire soussigné l’avertit du contenu impératif des
dispositions de l’article L631-7 du Code de la construction et de l'habitation relatif au
changement d’usage, aux inconvénients pouvant résulter à son encontre de
l'inobservation de ce texte, ainsi que du respect des normes dont relève l’usage
envisagé.
         Le domaine d'applicabilité de l’article L631-7 est le suivant :
    •    les villes de plus de 200 000 habitants,
    •    les villes situées en petite couronne : Hauts-de-Seine (92), Seine-Saint-Denis
         (93) ou Val-de-Marne (94),
    •    les communes ayant rendu applicable l’article L 631-7 conformément aux
         dispositions de l’article L 631-9 du Code de la construction et de l'habitation.
         L'obtention de l'autorisation du Maire, ou celle du Maire d'arrondissement, est
nécessaire avant de procéder au changement d'usage du logement. Aucune
stipulation contractuelle du bail ou du règlement de copropriété, s'ils existent, ne
doivent s'opposer à ce changement d'usage.
         L'autorisation de changement d'usage est accordée à titre personnel.
         Elle cesse de produire effet lorsqu'il est mis fin, à titre définitif et pour quelque
raison que ce soit, au nouvel usage. Dès le départ du bénéficiaire de cet usage, les
lieux ayant fait l'objet de l'autorisation doivent être rendus à l'habitation, sauf si
l'autorisation de changement d'usage a été accordée par compensation c'est-à-dire
par l'affectation à l'habitation d'un local équivalent, l'autorisation se trouvant alors
attachée au local.

        Lorsque le changement d'usage fait l'objet de travaux entrant dans le champ
du permis de construire, la demande de permis de construire ou la déclaration
préalable vaut demande de changement d'usage, ce changement est ainsi attaché au
BIEN.

         Changement de destination - Information
         La destination caractérise ce pourquoi l'immeuble a été construit ou
transformé. L'article R 151-27 du Code de l'urbanisme énonce cinq destinations
possibles, savoir : l'exploitation agricole et forestière, l'habitation, le commerce et les
activités de service, les équipements d'intérêt collectif et services publics, et enfin les
autres activités des secteurs secondaire ou tertiaire. L'article R 151-28 du même Code
subdivise ces cinq destinations en vingt sous destinations fixées par un arrêté du 10
novembre 2016.
         En cas de changement de destination entre les destinations et sous
destinations sus visées, il y a lieu à déclaration préalable, toutefois, si ce changement
s'accompagne de travaux ayant pour objet la modification des structures porteuses ou
de la façade du bâtiment, il y a lieu à obtention d'un permis de construire.
         Il n'y a pas de prescription applicable à l'usage irrégulier d'un immeuble, cet
usage irrégulier pouvant constituer une infraction pénale continue.

                 DISPOSITIONS RELATIVES A LA CONSTRUCTION
        ABSENCE D’OPERATION DE CONSTRUCTION OU DE RENOVATION DEPUIS DIX ANS
         Le PROMETTANT déclare qu'à sa connaissance :
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59               Page 16 of 39
                                                                                                          13

                 •    aucune construction ou rénovation n'a été effectuée dans les dix dernières
                      années,
                 •    aucun élément constitutif d’ouvrage ou équipement indissociable de l’ouvrage
                      au sens de l’article 1792 du Code civil n’a été réalisé dans ce délai.

                       - Dispense du dossier d’intervention ultérieure sur l’ouvrage
                      La construction de l’ENSEMBLE IMMOBILIER n’a pas donné lieu à
             l’établissement du dossier prévu par l’article L 4532-97 du Code du travail, obligeant le
             maître d'ouvrage à rassembler les données de nature à faciliter la prévention des
             risques professionnels lors d'interventions ultérieures, le commencement des travaux
             de celle-ci étant antérieur au 30 décembre 1994.

                                                 DIAGNOSTICS
                                      DOSSIER DE DIAGNOSTICS TECHNIQUES
                     Pour l’information des parties a été dressé ci-après le tableau du dossier de
             diagnostics techniques tel que prévu par les articles L 271-4 à L 271-6 du Code de la
             construction et de l’habitation, qui regroupe les différents diagnostics techniques
             immobiliers obligatoires en cas de vente selon le type d’immeuble en cause, selon sa
             destination ou sa nature, bâti ou non bâti.

              Objet              Bien concerné              Elément à contrôler      Validité
              Plomb              Si              immeuble   Peintures                Illimitée ou un an
                                 d’habitation (permis de                             si constat positif
                                 construire antérieur au
                                 1er janvier 1949)
              Amiante            Si immeuble (permis de     Parois      verticales   Illimitée sauf si
                                 construire antérieur au    intérieures, enduits,    présence
                                 1er juillet 1997)          planchers, plafonds,     d'amiante
                                                            faux-plafonds,           détectée
                                                            conduits,                nouveau contrôle
                                                            canalisations,           dans les 3 ans
                                                            toiture,      bardage,
                                                            façade en plaques
                                                            ou ardoises
              Termites           Si immeuble situé dans     Immeuble bâti ou         6 mois
                                 une zone délimitée par     non mais
                                 le préfet                  constructible
              Gaz                Si             immeuble    Etat des appareils       3 ans
                                 d’habitation ayant une     fixes      et      des
                                 installation de plus de    tuyauteries
                                 15 ans
              Risques            Si immeuble situé dans     Immeuble    bâti   ou 6 mois
                                 une zone couverte par      non
                                 un plan de prévention
                                 des risques
              Performance        Si immeuble équipé    Consommation    et 10 ans
              énergétique        d’une installation de émission de gaz à
                                 chauffage             effet de serre
              Electricité        Si             immeuble
                                                       Installation       3 ans
                                 d’habitation ayant uneintérieure :    de
                                 installation de plus de
                                                       l’appareil      de
                                 15 ans                commande       aux
                                                       bornes
                                                       d’alimentation
              Assainissement     Si           immeuble Contrôle        de 3 ans
                                 d’habitation     non l’installation
                                 raccordé au réseau existante
           Case 18-51435-btb           Doc 15       Entered 02/11/19 14:41:59                 Page 17 of 39
                                                                                                              14

                    public de collecte des
                    eaux usées
 Mérules            Si            immeuble Immeuble bâti                6 mois
                    d’habitation dans une
                    zone prévue par l’article
                    L 133-8 du Code de la
                    construction    et    de
                    l’habitation

        Il est fait observer :
        - que les diagnostics "plomb" "gaz" et "électricité" ne sont requis que pour les
immeubles ou parties d'immeubles à usage d'habitation ;
        - que le propriétaire des lieux, ou l'occupant s'il ne s'agit pas de la même
personne, doit permettre au diagnostiqueur d'accéder à tous les endroits nécessaires
au bon accomplissement de sa mission, à défaut le propriétaire des lieux pourra être
considéré comme responsable des conséquences dommageables dues au non
respect de cette obligation ;
        - qu'en l'absence de l'un de ces diagnostics en cours de validité au jour de la
signature de l'acte authentique de vente, et dans la mesure où ils sont exigés par
leurs réglementations particulières, le vendeur ne pourra s'exonérer de la garantie des
vices cachés correspondante.

         Conformément aux dispositions de l'article L 271-6 du Code de la construction
et de l'habitation, le dossier de diagnostic technique a été établi par la société
GRAPHITE ESPERTISE située à PARIS (75116), 94 Boulevard Flandrin,
diagnostiqueur immobilier certifié par un organisme spécialisé accrédité dans les
domaines relatés aux présentes. A cet effet, le diagnostiqueur a remis préalablement
au propriétaire (ou à son mandataire) une attestation sur l’honneur dont une copie est
annexée indiquant les références de sa certification et l’identité de l’organisme
certificateur, et aux termes de laquelle il certifie être en situation régulière au regard
des prescriptions légales et disposer des moyens nécessaires, tant matériel
qu’humain, à l’effet d’établir des états, des constats et des diagnostics.

                               DIAGNOSTICS TECHNIQUES
                                         Plomb
        L’ENSEMBLE IMMOBILIER ayant été construit avant le 1er janvier 1949, et
étant affecté, en tout ou partie, à un usage d’habitation, entre dans le champ
d’application des dispositions de l’article L 1334-5 du Code de la santé publique pour
lequel un constat de risque d’exposition au plomb doit être établi.

        Le but de ce diagnostic est de mesurer à l'aide d'un appareil spécialisé le
degré de concentration de plomb dans un revêtement exprimé en mg/cm2, et le risque
d'exposition en fonction de la dégradation du revêtement.
        Ces mesures sont réalisées par unité de diagnostic : une unité de diagnostic
est définie comme étant un élément de construction, ou un ensemble d'éléments de
construction, présentant a priori un recouvrement homogène.
        Chaque mesure précise la concentration en plomb dont le seuil réglementaire
maximal est fixé à 1mg/cm2, si la mesure est supérieure ou égale à ce seuil alors le
diagnostic est positif.
        Ces éléments permettent de classifier les différentes unités de diagnostic en
catégories qui pour certaines entraînent des obligations réglementaires auxquelles le
propriétaire du bien doit se soumettre.

Concentration de Etat               de Catégorie          Avertissement
plomb               conservation                          réglementaire
Mesure de plomb
                                       0
inférieure au seuil
Mesure de plomb     Non Visible ou Non 1                  Veiller   à     l’entretien   des
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59               Page 18 of 39
                                                                                                        15

             supérieure ou égale Dégradé                                revêtements les recouvrant
             au seuil                                                   pour éviter leur dégradation
                                                                        future
                                                                        Veiller à l’entretien des
             Mesure de plomb
                                                                        revêtements les recouvrant
             supérieure ou égale Etat d'usage              2
                                                                        pour éviter leur dégradation
             au seuil
                                                                        future
                                                                        Obligation d’effectuer des
                                                                        travaux     pour    supprimer
                                 Etat       Dégradé                     l’exposition au plomb et
             Mesure de plomb
                                 (risque  pour    la                    obligation de transmettre une
             supérieure ou égale                     3
                                 santé          des                     copie complète du rapport
             au seuil
                                 occupants)                             aux     occupants    et   aux
                                                                        personnes effectuant des
                                                                        travaux dans le bien.

                      Il est précisé que les eaux destinées à la consommation humaine doivent être
             conformes à des références de qualité et ne pas excéder le seuil de 10
             microgrammes de plomb par litre d’eau potable, et ce conformément aux dispositions
             des articles R.1321-2 et R.1321-3 du Code de la santé publique.
                      L'arrêté du 19 août 2011 identifiant la mission du diagnostiqueur exclut du
             constat de risque d'exposition au plomb la recherche de plomb dans les canalisations.

                     Pour les parties privatives

                  Un constat de risque d'exposition au plomb effectué par la société GRAPHITE
             EXPERTISE, ci-dessus visée le 28 mars 2018 est annexé.
                  Les conclusions sont les suivantes :

             « 6.1 Classement des unités de diagnostic
             Les mesures de concentration en plomb sont regroupées dans le tableau de synthèse
             suivant :

                           Total       Non mesurées     Classe 0    Classe 1     Classe 2    Classe 3
             Nombre        121         18               79          20           4           0
             d’unités de
             diagnostic

             %             100         15 %             65 %        17 %         3%          0%


             6.2 Recommandations au propriétaire
             …
             Lors de la présente mission il a été mis en évidence la présence de revêtements
             contenant du plomb au-delà des seuils en vigueur.

             Du fait de la présence de revêtements contenant du plomb au-delà des seuils en
             vigueur et de la nature des dégradations constatées (non dégradé, non visible, état
             d'usage) sur certaines unités de diagnostic, le propriétaire doit veiller à l'entretien des
             revêtements recouvrant les unités de diagnostic de classe 1 et 2, afin d'éviter leur
             dégradation future.».

                     Pour les parties communes

                     Les renseignements pris auprès du syndic de la copropriété précisent qu’une
             recherche de la présence de plomb dans les parties communes a été effectuée par la
             société DEP le 16 octobre 2008, à l’initiative du syndicat des copropriétaires.
                     Les conclusions sont les suivantes : Présence de revêtements contenant du
             plomb en concentration supérieure ou égale à 1mg/cm² avec dégradation.
          Case 18-51435-btb            Doc 15      Entered 02/11/19 14:41:59               Page 19 of 39
                                                                                                           16

        Le BENEFICIAIRE déclare en avoir parfaite connaissance et vouloir en
faire son affaire personnelle sans recours contre le PROMETTANT.

                                        Amiante
         L’article L 1334-13 premier alinéa du Code de la santé publique commande
au PROMETTANT de faire établir un état constatant la présence ou l’absence de
matériaux ou produits de la construction contenant de l’amiante.
         Cet état s’impose à tous les bâtiments dont le permis de construire a été
délivré avant le 1er juillet 1997.

         Il a pour objet de repérer l'ensemble des matériaux et produits des listes A et
B de l'annexe 13-9 du Code de la santé publique, pour ensuite identifier et localiser
par zones de similitude d'ouvrage ceux contenant de l'amiante et ceux n'en contenant
pas.
         Les matériaux et produits de la liste A sont ceux dits matériaux friables
(flocages, calorifugeages et faux-plafonds), ceux de la liste B sont dits matériaux non
friables y compris les produits situés en extérieur (les matériaux de couverture, les
bardages, les conduits de fumée…).
         Il est rappelé qu’aux termes des dispositions législatives et réglementaires en
la matière, dès lors que le rapport révèle que des matériaux et produits des listes A ou
B contiennent de l'amiante, le propriétaire devra, en fonction des recommandations
contenues dans le rapport :
    •   soit faire contrôler ou évaluer périodiquement l’état de conservation des
        matériaux et produits identifiés,
    •   soit faire surveiller le niveau d’empoussièrement dans l’atmosphère par un
        organisme agréé en microscopie électronique à transmission,
    •   soit faire procéder à des travaux de confinement, de protection, de
        remplacement ou de retrait.
        Le tout par une entreprise spécialisée à cet effet.

        Pour les parties privatives

         Un état établi par la société GRAPHITE EXPERTISE, ci-dessus visée le 28
mars 2018, accompagné de l'attestation de compétence, est annexé.
         Cet état ne révèle pas la présence d’amiante dans les matériaux et produits
des listes A ou B définis à l'annexe 13-9 du Code de la santé publique.

        Pour les parties communes

        Un diagnostic technique établi par DEP le 31 octobre 2005 est annexé.
        Les conclusions sont les suivantes :
        Présence d’amiante dans les flocages, calorifugeages, faux-plafonds repérés :
NON
        Présence d’amiante dans les matériaux de l’annexe 13-9 du code de la santé
publique repérés (hors flocages, calorifugeages, faux-plafonds) : NON

        Ce diagnostic porte sur les points visés par le décret n° 2002-839 du 3 mai
2002.
        Le rédacteur des présentes précise que le syndicat des copropriétaires doit
être mis en demeure par le propriétaire de mettre à jour rapidement le diagnostic
amiante par rapport aux nouvelles modalités issues des arrêtés de décembre 2012 et
juin 2013.
        Le diagnostic fourni n’est pas à jour de la réglementation issue du décret
n°2011-629 du 3 juin 2011, par suite le rédacteur des présentes avertit les parties que
le syndicat des copropriétaires ne peut à ce sujet s'exonérer de la garantie des vices
cachés en ce qui concerne les parties communes.
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59              Page 20 of 39
                                                                                                       17

                     Le BENEFICIAIRE déclare en avoir parfaite connaissance et vouloir en
             faire son affaire personnelle sans recours contre le PROMETTANT.

                                                    Termites
                     L'immeuble se trouve dans une zone délimitée par arrêté préfectoral comme
             étant contaminée par les termites ou susceptible de l’être.

                     Pour les parties privatives

                     Un état relatif à la présence de termites délivré par la société GRAPHITE
             EXPERTISE, ci-dessus visée le 28 mars 2018 est annexé.
                     Les conclusions sont les suivantes : Absence d'indices d'infestation de
             termites.

                     Pour les parties communes

                     Les renseignements pris auprès du syndic de la copropriété précisent qu’une
             recherche de termites dans les parties communes a été effectuée par la société EBA
             le 9 novembre 2012, à l’initiative du syndicat des copropriétaires.
                     Les conclusions sont les suivantes : Il n'a pas été repéré d'indice d'infestation
             de termites.

                                                     Mérules
                    Les parties ont été informées des dégâts pouvant être occasionnés par la
             présence de mérules dans un bâtiment, la mérule étant un champignon qui se
             développe dans l'obscurité, en espace non ventilé et en présence de bois humide.

                      Le BIEN ne se trouve pas actuellement dans une zone de présence d'un
             risque de mérule délimitée par un arrêté préfectoral.
                      Le PROMETTANT déclare ne pas avoir constaté l'existence de zones de
             condensation interne, de traces d'humidité, de moisissures, ou encore de présence
             d'effritements ou de déformation dans le bois ou de tache de couleur marron ou
             l'existence de filaments blancs à l'aspect cotonneux, tous des éléments parmi les plus
             révélateurs de la potentialité de la présence de ce champignon.

                                       Contrôle de l’installation de gaz
                       Conformément aux dispositions de l’article L 134-6 du Code de la construction
             et de l'habitation, la vente d’un bien immobilier à usage d’habitation comportant une
             installation intérieure de gaz réalisée depuis plus de quinze ans doit être précédée
             d’un diagnostic de celle-ci.

                     Le PROMETTANT déclare que le BIEN possède une installation intérieure de
             gaz de plus de quinze ans et en conséquence avoir fait établir un diagnostic par la
             société GRAPHITE EXPERTISE, ci-dessus visée répondant aux critères de l’article L
             271-6 du Code de la construction et de l'habitation, le 28 mars 2018 annexé.
                     Les conclusions sont les suivantes : L'installation ne comporte aucune
             anomalie.

                               Contrôle de l’installation intérieure d’électricité
                       Conformément aux dispositions de l’article L 134-7 du Code de la construction
             et de l'habitation, la vente d’un bien immobilier à usage d’habitation comportant une
             installation intérieure d'électricité réalisée depuis plus de quinze ans doit être
             précédée d’un diagnostic de celle-ci.

                     Le BIEN dispose d’une installation intérieure électrique de plus de quinze ans.
          Case 18-51435-btb           Doc 15       Entered 02/11/19 14:41:59                Page 21 of 39
                                                                                                            18

        Le PROMETTANT a fait établir un état de celle-ci par la société GRAPHITE
EXPERTISE, ci-dessus visée répondant aux critères de l’article L 271-6 du Code de la
construction et de l'habitation, le 28 mars 2018, annexé.
        Les conclusions sont les suivantes :

         L’installation intérieure d’électricité comporte une ou des anomalies. Il est
recommandé au propriétaire de les supprimer en consultant dans les meilleurs délais
un installateur électricien qualifié afin d’éliminer les dangers qu’elle(s) présente(nt).
L’installation ne fait pas l’objet de constatations diverses.

       Les domaines faisant l’objet d’anomalies sont :
- La protection différentielle à l’origine de l’installation électrique et sa sensibilité
appropriée aux conditions de mise à la terre.
- La protection contre les surintensités adaptée à la section des conducteurs, sur
chaque circuit.

        Le BENEFICIAIRE déclare en avoir parfaite connaissance et vouloir en
faire son affaire personnelle sans recours contre le PROMETTANT.

         Il est rappelé au BENEFICIAIRE qu’en cas d’accidents électriques consécutifs
aux anomalies pouvant être révélées par l’état annexé, sa responsabilité pourrait être
engagée tant civilement que pénalement, de la même façon que la compagnie
d'assurances pourrait invoquer le défaut d'aléa afin de refuser de garantir le sinistre
électrique. D’une manière générale, le propriétaire au jour du sinistre est seul
responsable de l’état du système électrique.

                      Diagnostic de performance énergétique
        Conformément aux dispositions des articles L 134-1 et suivants du Code de la
construction et de l’habitation, un diagnostic de performance énergétique doit être
établi.
        Ce diagnostic doit notamment permettre d'évaluer :
    • Les caractéristiques du logement ainsi que le descriptif des équipements.
    •   Le bon état des systèmes de chauffage fixes et de ventilation.
    •   La valeur isolante du bien immobilier.
    •   La consommation d'énergie et l'émission de gaz à effet de serre.
        L’étiquette mentionnée dans le rapport d’expertise n’est autre que le rapport
de la quantité d’énergie primaire consommée du bien à vendre ou à louer sur la
surface totale du logement. Il existe 7 classes d’énergie (A, B, C, D, E, F, G), de "A"
(BIEN économe) à "G" (BIEN énergivore).

        Un diagnostic établi à titre informatif par la société GRAPHITE EXPERTISE,
ci-dessus visée le 28 mars 2018, est annexé.
        Les conclusions sont les suivantes :
    • Consommation énergétique : 119 kWhep/m².an
    •   Emissions de gaz à effet de serre : 28 kg éqCO2/m².an
    •   Numéro d’enregistrement ADEME : 1875V2005324V
     Il est précisé que le BENEFICIAIRE ne peut se prévaloir à l’encontre du
PROMETTANT des informations contenues dans ce diagnostic.

         Le diagnostiqueur a fourni au rédacteur des présentes une copie de la
certification "DPE sans mention" qu'il a obtenue, annexée, cette certification
permettant d'établir un dossier de performance énergétique sur les seuls biens à
usage d’habitation principale.
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59             Page 22 of 39
                                                                                                    19

                                            DISPOSITIFS PARTICULIERS
                                              Détecteur de fumée
                      L’article R 129-12 du Code de la construction et de l'habitation prescrit
             d'équiper chaque logement, qu'il se situe dans une habitation individuelle ou dans une
             habitation collective, d'au moins un détecteur de fumée normalisé.
                      L’article R 129-13 du même Code précise que la responsabilité de l'installation
             du détecteur de fumée normalisé mentionné à l’article R. 129-12 incombe au
             propriétaire et la responsabilité de son entretien incombe à l'occupant du logement.
                      Le détecteur de fumée doit être muni du marquage CE et être conforme à la
             norme européenne harmonisée NF EN 14604.

                     Le BENEFICIAIRE a constaté que le logement est équipé d'un dispositif de
             détection de fumée.

                                                    Broyeur
                     Il n’existe pas de water-closet de type broyeur/sanibroyeur.

                                        DIAGNOSTICS ENVIRONNEMENTAUX
                                                Assainissement
                      Le PROMETTANT déclare que l’immeuble est raccordé à un réseau
             d’assainissement collectif des eaux usées domestiques conformément aux
             dispositions de l’article L 1331-1 du Code de la santé publique.

                     Aux termes des dispositions des articles L 1331-4 et L 1331-6 de ce Code, les
             parties sont informées que l’entretien et le bon fonctionnement des ouvrages
             permettant d’amener les eaux usées domestiques de l'immeuble à la partie publique
             sont soumis au contrôle de la commune, qui peut procéder, sous astreinte et aux frais
             du propriétaire, aux travaux indispensable à ces effets.
                     Ces travaux sont à la charge du propriétaire de l’immeuble. Le service public
             compétent en matière d'assainissement collectif peut astreindre le propriétaire au
             versement d’une participation pour le financement de cet assainissement collectif (L
             1331-7 du Code de la santé publique). Ce paiement a pour but de tenir compte de
             l'économie réalisée par eux en évitant une installation d'évacuation ou d'épuration
             individuelle réglementaire ou la mise aux normes d'une telle installation.
                     Il est ici précisé que tout déversement d’eaux usées autres que domestiques
             dans le réseau collectif nécessite préalablement une autorisation de la mairie ou du
             service compétent. À compter de quatre mois après la date de réception de cette
             demande d’autorisation, l’absence de réponse vaut refus. Toute acceptation de ce
             déversement peut être subordonnée à une participation à la charge de l’auteur du
             déversement (L 1331-10 du Code de la santé publique).

                     Le PROMETTANT précise qu'aucun contrôle n'a été effectué par le service
             public compétent, qu’il n’a pas non plus reçu de ce dernier aucune mise en demeure,
             que la conformité de l’installation aux normes actuellement en vigueur n’est pas
             garantie, ce que reconnaît le BENEFICIAIRE.

                     Le PROMETTANT informe le BENEFICIAIRE, qu'à sa connaissance, les
             ouvrages permettant d’amener les eaux usées domestiques de l'immeuble à la partie
             publique ne présentent pas d’anomalie ni aucune difficulté particulière d’utilisation.

                         Etat des servitudes "risques" et d'information sur les sols
                     Un état des servitudes "risques" et d'information sur les sols est annexé.
          Case 18-51435-btb            Doc 15       Entered 02/11/19 14:41:59                 Page 23 of 39
                                                                                                              20

          Absence de sinistres avec indemnisation
          Le PROMETTANT déclare qu'à sa connaissance l'immeuble n’a pas subi de
sinistres ayant donné lieu au versement d’une indemnité, notamment en application
de l’article L 125-2 ou de l’article L 128-2 du Code des assurances.

                              INFORMATION DU BENEFICIAIRE
        Le BENEFICIAIRE déclare ici avoir pris connaissance, préalablement à la
signature, des anomalies révélées par les diagnostics techniques immobiliers
obligatoires dont les rapports sont annexés et des rapports de consultations des
bases de données environnementales le cas échéant.
        Le BENEFICIAIRE déclare avoir été informé par le notaire soussigné,
préalablement à la signature des présentes, notamment :
    •   des conséquences de ces anomalies au regard du contrat d'assurance qui
        sera souscrit pour la couverture de l'immeuble en question,
    •   de la nécessité, soit de faire effectuer par un professionnel compétent les
        travaux permettant de remédier à ces anomalies, soit de faire état auprès de
        la compagnie d'assurance qui assurera le bien, du contenu et des conclusions
        desdits diagnostics,
    •   qu'à défaut d'avoir, dans les formes et délais légaux, avisé la compagnie
        d'assurance préalablement à la signature du contrat d'assurance, il pourrait
        être fait application de l’article L.113-8 du Code des assurances ci-dessous
        reproduit, cet article prévoyant la nullité du contrat d'assurance en cas de
        sinistre.
         Et qu'en conséquence, Le BENEFICIAIRE pourrait perdre tout droit à garantie
et toute indemnité en cas de sinistre même sans lien avec les anomalies en question.

         Reproduction de l’article L113-8 du Code des assurances :
         "Indépendamment des causes ordinaires de nullité, et sous réserve des
dispositions de l’article L. 132-26, le contrat d'assurance est nul en cas de réticence
ou de fausse déclaration intentionnelle de la part de l'assuré, quand cette réticence ou
cette fausse déclaration change l'objet du risque ou en diminue l'opinion pour
l'assureur, alors même que le risque omis ou dénaturé par l'assuré a été sans
influence sur le sinistre.
         Les primes payées demeurent alors acquises à l'assureur, qui a droit au
paiement de toutes les primes échues à titre de dommages et intérêts.
         Les dispositions du second alinéa du présent article ne sont pas applicables
aux assurances sur la vie."

                         SITUATION ENVIRONNEMENTALE

         Protection de l'environnement :
         Le notaire informe les parties des dispositions suivantes du Code de
l'environnement :
         - Celles de l’article L 514-20 du Code de l’environnement, et ce dans la
mesure où une installation soumise à autorisation ou à enregistrement a été exploitée
sur les lieux :
         «Lorsqu’une installation soumise à autorisation, ou à enregistrement, a été
exploitée sur un terrain, le vendeur de ce terrain est tenu d’en informer par écrit
l’acheteur ; il l’informe également, pour autant qu’il les connaisse, des dangers ou
inconvénients importants qui résultent de l’exploitation.
         Si le vendeur est l’exploitant de l’installation, il indique également par écrit à
l’acheteur si son activité a entraîné la manipulation ou le stockage de substances
chimiques ou radioactives. L’acte de vente atteste de l’accomplissement de cette
formalité.
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59               Page 24 of 39
                                                                                                        21

                      A défaut et si une pollution constatée rend le terrain impropre à sa destination
             précisée dans le contrat, dans un délai de deux ans à compter de la découverte de la
             pollution, l'acheteur a le choix de demander la résolution de la vente ou de se faire
             restituer une partie du prix ; il peut aussi demander la réhabilitation du site aux frais du
             vendeur, lorsque le coût de cette réhabilitation ne paraît pas disproportionné par
             rapport au prix de vente.»

                      - Celles de l’article L 125-7 du Code de l’environnement, et ce dans la mesure
             où une installation soumise à autorisation ou à enregistrement n'a pas été exploitée
             sur les lieux :
                      «Sans préjudice de l’article L 514-20 et de l’article L 125-5, lorsqu'un terrain
             situé en zone d'information sur les sols mentionné à l’article L 125-6 fait l'objet d'un
             contrat de vente ou de location, le vendeur ou le bailleur du terrain est tenu d'en
             informer par écrit l'acquéreur ou le locataire. Il communique les informations rendues
             publiques par l'Etat, en application du même article L. 125-6. L'acte de vente ou de
             location atteste de l'accomplissement de cette formalité.
                      A défaut et si une pollution constatée rend le terrain impropre à sa destination
             précisée dans le contrat, dans un délai de deux ans à compter de la découverte de la
             pollution, l'acheteur ou le locataire a le choix de demander la résolution du contrat ou,
             selon le cas, de se faire restituer une partie du prix de vente ou d'obtenir une
             réduction du loyer. L'acquéreur peut aussi demander la réhabilitation du terrain aux
             frais du vendeur lorsque le coût de cette réhabilitation ne paraît pas disproportionné
             par rapport au prix de vente.»

                     En outre, pour ce qui concerne le traitement des terres qui seront excavées,
             elles deviennent alors des meubles et, si elles sont polluées, seront soumises à la
             réglementation des déchets. Elles devront, à ce titre, faire l’objet d’une évacuation
             dans des décharges appropriées au caractère dangereux, non dangereux ou inerte
             des déchets.

                      Le PROMETTANT déclare :
                      - ne pas avoir personnellement exploité une installation soumise à autorisation
             sur les lieux objet des présentes ;
                      - ne pas connaître l’existence de déchets considérés comme abandonnés ;

                    A l’appui de ses déclarations sont demeurés annexés les résultats des
             requêtes suivantes :
                            CONSULTATION DE BASES DE DONNEES ENVIRONNEMENTALES
                     Les bases de données suivantes ont été consultées :
                 •   La base de données relative aux anciens sites industriels et activités de
                     services (BASIAS).
                 •   La base de données relative aux sites et sols pollués ou potentiellement
                     pollués appelant une action des pouvoirs publics, à titre préventif ou curatif
                     (BASOL).
                 •   La base de données relative aux risques naturels et technologiques
                     (GEORISQUES).
                 •   La base des installations classées soumises à autorisation ou                     à
                     enregistrement du ministère de l'environnement, de l’énergie et de la mer.
                     Une copie de ces consultations est annexée.

                          REGLEMENTATIONS SPECIFIQUES A LA COPROPRIETE
                               IMMATRICULATION DU SYNDICAT DES COPROPRIETAIRES
                      L'article L 711-1 du Code de la construction et de l'habitation institue un
             registre auquel sont immatriculés les syndicats de copropriétaires définis à l'article 14
          Case 18-51435-btb            Doc 15         Entered 02/11/19 14:41:59             Page 25 of 39
                                                                                                            22

de la loi n° 65-557 du 10 juillet 1965 fixant le statut de la copropriété des immeubles
bâtis, qui administrent des immeubles à destination partielle ou totale d'habitation.

       Aux termes des dispositions de l'article L 711-5 du même Code :
       "Tout acte authentique de vente devant notaire relatif à un lot de copropriété
comporte la mention du numéro d'immatriculation de la copropriété. "

        L'obligation d'immatriculation est applicable à compter du, savoir :
    •   31 décembre 2016, pour les syndicats de copropriétaires comportant plus de
        200 lots ainsi que pour les syndicats de copropriétaires des immeubles neufs
        ou des immeubles mis en copropriété,
    •   31 décembre 2017, pour les syndicats de copropriétaires comportant plus de
        50 lots,
    •   31 décembre 2018, pour les autres syndicats de copropriétaires.

       Le syndicat des copropriétaires n'est pas encore immatriculé.
       L’immatriculation est en cours ainsi qu’il résulte d’un mail du syndic en date du
28 mars 2018 demeuré annexé aux présentes.

        La déclaration devra être effectuée conformément aux dispositions du décret
numéro 2016-1167 du 26 août 2016 et de l'arrêté du 10 octobre 2016 du ministre
chargé du logement et de l'habitat durable, et ce compte tenu du calendrier
d'application sus-indiqué.
        Lorsque le syndic n'a pas procédé à l'immatriculation du syndicat de
copropriétaires, le notaire peut mettre en demeure, par lettre recommandée avec
demande d'avis de réception, le syndic d'y procéder. A défaut de réponse du syndic
dans le délai d'un mois, le notaire devra procéder à l'immatriculation d'office dans le
mesure où l'une des dates butoirs attachées au nombre des lots et applicable en
l'espèce venait à être dépassée.
        Tant qu’ils ne sont pas immatriculés au registre et que les données y figurant
ne sont pas actualisées, les syndicats de copropriétaires ne peuvent pas bénéficier de
subventions de l’Etat, de ses établissements publics, des collectivités territoriales, de
leurs groupements ou de leurs établissements publics.

                    CARNET D’ENTRETIEN DE L’ENSEMBLE IMMOBILIER
        Un carnet d’entretien de l'ensemble immobilier doit être tenu par le syndic.

        Ce carnet d’entretien a pour objet de mentionner :
    •   si des travaux importants ont été réalisés,
    •   si des contrats d’assurance dommages souscrits par le syndicat des
        copropriétaires sont en cours,
    •   s’il existe des contrats d’entretien et de maintenance des équipements
        communs,
    •   l’échéancier du programme pluriannuel de travaux décidés par l’assemblée
        générale s’il en existe un.
         Les parties déclarent avoir été informées par le notaire, dès avant ce jour, des
dispositions de l’article 4-4 du décret du 67-223 du 17 mars 1967 :
         "Lorsque le candidat à l’acquisition d’un lot ou d’une fraction de lot le
demande, le propriétaire cédant est tenu de porter à sa connaissance le carnet
d’entretien de l’immeuble ainsi que le diagnostic technique."

        Le pré-état délivré par le syndic révèle l'existence du carnet d'entretien.
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59               Page 26 of 39
                                                                                                     23

                                         DIAGNOSTIC TECHNIQUE GLOBAL
                     Le 1er alinéa de l'article L 731-1 du Code de la construction et de l'habitation
             dispose que :
                     "Afin d'assurer l'information des copropriétaires sur la situation générale de
             l'immeuble et, le cas échéant, aux fins d'élaboration d'un plan pluriannuel de travaux,
             l'assemblée générale des copropriétaires se prononce sur la question de faire réaliser
             par un tiers, disposant de compétences précisées par décret, un diagnostic technique
             global pour tout immeuble à destination partielle ou totale d'habitation relevant du
             statut de la copropriété."

                    L'article L 731-4 du Code de la construction et de l'habitation dispose que :
                    "Toute mise en copropriété d'un immeuble construit depuis plus de dix ans est
             précédée du diagnostic technique global prévu à l'article L. 731-1."
                    Ce dossier doit comporter :
                 •   une analyse de l'état apparent des parties communes et des équipements
                     communs de l'immeuble,
                 •   un état de la situation du syndicat des copropriétaires au regarde des
                     obligations légales et réglementaires au titre de la construction et de
                     l'habitation,
                 •   une analyse des améliorations possibles de la gestion technique et
                     patrimoniale de l'immeuble,
                 •   un diagnostic de performance énergétique de l'immeuble tel que prévu par les
                     dispositions des articles L 134-3 ou L 134-4 1 du Code de la construction et
                     de l'habitation.
                     L'autorité administrative compétente peut à tout moment, pour vérifier l'état de
             bon usage et de sécurité des parties communes d'un immeuble collectif à usage
             principal d'habitation soumis au statut de la copropriété présentant des désordres
             potentiels, demander au syndic de produire ce diagnostic. A défaut de sa production
             dans un délai d'un mois après notification de la demande, l'autorité administrative
             compétente mentionnée peut le faire réaliser d'office en lieu et place du syndicat des
             copropriétaires et à ses frais.

                   Le diagnostic technique global n'a pas été établi.
                   Le notaire précise que l'absence d'un tel diagnostic ne permet pas au
             BENEFICIAIRE d'apprécier valablement l'importance matérielle et financière des
             dépenses à prévoir dans la copropriété dans les années à venir.

                                               EMPRUNT COLLECTIF
                      Les articles 26-4 à 26-8 de la loi numéro 65-557 du 10 juillet 1965 donnent la
             possibilité aux syndicats de copropriétaires de souscrire un emprunt bancaire en leur
             nom propre en vue de financer non seulement des travaux sur les parties communes
             de l'immeuble, mais également des travaux d'intérêt collectif sur les parties privatives,
             des acquisitions de biens conformes à l'objet du syndicat, ou d'assurer le
             préfinancement de subventions publiques accordées pour la réalisation des travaux
             votés.

                     L'état délivré le syndic ne révèle pas l'existence d'un tel type d'emprunt.

                                                FONDS DE TRAVAUX
                     L'article 14-2 II de la loi numéro 65-557 du 10 juillet 1965 instaure la création
             d'un fonds de travaux pour les immeubles soumis au régime de la copropriété et à
             usage d'habitation en tout ou partie. Le décret numéro 2016-1914 du 27 décembre
             2016 ainsi qu'un arrêté du même jour sont venus préciser ce régime de fonds de
             travaux.
          Case 18-51435-btb           Doc 15      Entered 02/11/19 14:41:59                Page 27 of 39
                                                                                                           24

        L'immeuble entre dans le champ d'application de l'obligation de créer un fonds
de travaux.
        Ce fonds est alimenté par une cotisation annuelle versée selon les mêmes
modalités que les provisions du budget prévisionnel. Ces sommes sont définitivement
acquises au syndicat, par suite elles ne donnent pas lieu à leur remboursement par le
syndicat lors de la cession de lots.
        Lorsque le montant du fonds de travaux sera supérieur à celui du budget
prévisionnel le syndic inscrira à l'ordre du jour de l'assemblée générale l'élaboration
d'un plan pluriannuel de travaux et la suspension des cotisations en fonction des
décisions prises par cette assemblée sur le plan de travaux.
        Les parties conviennent d'effectuer directement entre elles de la répartition de
ces sommes.

                            ASCENSEUR - REGLEMENTATION
        Tous les ascenseurs desservant de manière permanente tous les types de
bâtiments, quelle que soit leur date d'installation, sont concernés par les obligations
de mise en conformité, de contrôle technique quinquennal et d'établissement d'un
contrat d'entretien et de maintenance.
        L'ensemble est réglementé par les articles L125-1, L 125-2, L 125-2-1, L 125-
2-2 et R 125- et suivants du Code de la Construction et de l’habitation.
        Le contrôle technique a pour objet :
    •   de vérifier que les appareils auxquels s'applique le décret n° 2000-810 du 24
        août 2000 relatif à la mise sur le marché des ascenseurs antérieurement au
        27 août 2000 sont équipés des dispositifs prévus par ce décret et que ceux-ci
        sont en bon état ;
    •   de vérifier que les appareils qui n'entrent pas dans le champ d'application du
        décret du 24 août 2000 susmentionné, sont équipés des dispositifs de
        sécurité prévus par les articles R. 125-1-1 et R. 125-1-2 et que ces dispositifs
        sont en bon état, ou que les mesures équivalentes ou prévues à l’article R.
        125-1-3 sont effectivement mises en œuvre.
    •   de repérer tout défaut présentant un danger pour la sécurité des personnes
        ou portant atteinte au bon fonctionnement de l'appareil.

        Le BENEFICIAIRE est informé que la responsabilité de la mise en sécurité de
l'ascenseur incombe au syndicat des copropriétaires.

                               GARANTIE DE SUPERFICIE
         Conformément aux dispositions de l’article 46 de la loi du 10 juillet 1965, le
PROMETTANT a fourni à ses frais la superficie de la partie privative des BIENS.
         Les parties ont été informées par le notaire, ce qu’elles reconnaissent, de la
possibilité pour le BENEFICIAIRE d’agir en révision du prix si, pour au moins un des
lots, la superficie réelle est inférieure de plus d’un vingtième à celle exprimée aux
présentes. En cas de pluralité d’inexactitudes, il y aura pluralité d’actions, chaque
action en révision de prix ne concernant que la propre valeur du lot concerné.
         La révision du prix dont il s’agit consistera en une diminution de la valeur du
lot concerné proportionnelle à la moindre mesure.
         L’action en diminution, si elle est recevable, devra être intentée par le
BENEFICIAIRE dans un délai d’un an à compter de la date de l’acte authentique
constatant la réalisation des présentes, et ce à peine de déchéance.

       Le PROMETTANT déclare que la superficie de la partie privative des BIENS,
soumis à la loi ainsi qu’à ses textes subséquents, est de savoir :

        - 127,38 M² pour le lot numéro SIX (6)
Case 18-51435-btb    Doc 15      Entered 02/11/19 14:41:59             Page 28 of 39
                                                                                                   25

                  Ainsi qu’il résulte d’une attestation annexée établie par la société GRAPHITE
             EXPERTISE le 28 mars 2018.

                                          STATUT DE LA COPROPRIETE
                                           Syndic de copropriété
                    Le PROMETTANT informe le BENEFICIAIRE que :
                •   le syndic de l’immeuble est BARATTE ET A, 13 Rue Paul Valéry            , 75016
                    PARIS 16ÈME ARRONDISSEMENT ;
                •   l’immeuble est assuré par les soins du syndic à la compagnie GENERALI
                    suivant police numéro AP 703 139 souscrite par l’intermédiaire de Cabinet
                    DOUSSET & Cie - JL CONSULTANT - 5 Place Tristan Bernard - BP 90817 -
                    75828 PARIS CEDEX 17.
                    Information du BENEFICIAIRE
                    Conformément aux dispositions de l'article L. 721-2 du Code de la
             Construction et de l'Habitation, les pièces suivantes sont annexées :

                        •   Copie du procès-verbal de l'assemblée générale des copropriétaires
                            réunie le 08 janvier 2018

                        •   Copie du procès-verbal de l'assemblée générale des copropriétaires
                            réunie le 17 mai 2017

                        •   Copie du procès-verbal de l'assemblée générale des copropriétaires
                            réunie le 1er mars 2016

                        •   Copie du procès-verbal de l'assemblée générale des copropriétaires
                            réunie le 13 mai 2015


                        •   Les documents relatifs à la situation financière de la copropriété et du
                            copropriétaire vendeur délivrés par le syndic aux termes d'un état en
                            date du 3 avril 2018 précisant notamment :

                                    - le montant des charges courantes du budget prévisionnel
                            et des charges hors budget prévisionnel payées par le
                            copropriétaire vendeur au titre des deux exercices comptables
                            précédant la vente ;

                                     - les sommes pouvant rester dues par le copropriétaire
                            vendeur au syndicat des copropriétaires et les sommes qui seront
                            dues au syndicat par l’acquéreur (sauf lorsque le syndicat comporte
                            moins de dix lots et a un budget prévisionnel moyen sur une période
                            de trois exercices consécutifs inférieur à 15 000 Euros) ;

                                    - l’état global des impayés de charges au sein du syndicat
                            et de la dette vis-à-vis des fournisseurs (sauf lorsque le syndicat
                            comporte moins de dix lots et a un budget prévisionnel moyen sur une
                            période de trois exercices consécutifs inférieur à 15 000 Euros) ;

                                    - le montant de la part du fonds de travaux rattachée au
                            lot principal vendu et le montant de la dernière cotisation au fonds
                            versée par le copropriétaire vendeur au titre de son lot.

                                    - le carnet d’entretien
           Case 18-51435-btb            Doc 15       Entered 02/11/19 14:41:59                Page 29 of 39
                                                                                                              26

                  En outre le PROMETTANT a remis à l'instant même au
                  BENEFICIAIRE qui le reconnaît, en présence du notaire soussigné,
                  les documents suivants :

                  -      L’état descriptif de division contenant           règlement    de
                      copropriété et ses modificatifs sus-énoncés

                         Respect du règlement de copropriété
         Le BENEFICIAIRE devra respecter les stipulations du règlement de
copropriété, de ses modificatifs éventuels visés ci-dessus ainsi que les dispositions
des lois et décrets postérieurs régissant la copropriété. Il devra supporter les
obligations qui en découlent et notamment acquitter les charges incombant au
propriétaire dudit immeuble en vertu de ces documents.

Répartition entre le PROMETTANT et le BENEFICIAIRE de la charge de paiement
                        des créances de la copropriété
          - Principes de répartition

        Principes légaux :
        Les parties sont informées des dispositions législatives et réglementaires
applicables en matière de répartition entre le PROMETTANT et le BENEFICIAIRE de
la charge du paiement des créances de la copropriété, savoir :
    •     les provisions sur charges sont, sauf dispositions contraires prises par
          l’assemblée générale des copropriétaires, exigibles par quart le premier jour
          de chaque trimestre (article 14-1 alinéas 2 et 3 de la loi numéro 65-557 du 10
          juillet 1965) ;
    •     le transfert des charges liquides et exigibles n’est pris en compte par le
          syndicat des copropriétaires qu’à partir du moment où la vente a été notifiée
          au syndic (dispositions combinées des articles 20 de la loi du 10 juillet 1965 et
          5 du décret du 17 mars 1967) ;
    •     le paiement de la provision exigible du budget prévisionnel incombe au
          PROMETTANT (article 14-1 alinéa 3 de la loi numéro 65-557 du 10 juillet
          1965) ;
    •     le paiement des provisions sur les dépenses non comprises dans le budget
          prévisionnel incombe à celui, PROMETTANT ou BENEFICIAIRE, qui est
          copropriétaire au moment de l’exigibilité ;
    •     le trop ou le moins perçu sur provisions, révélé par l’approbation des comptes,
          est porté au crédit ou au débit de celui qui est copropriétaire lors de
          l’approbation des comptes.
       Toute convention contraire aux dispositions de l’article 6-2 du décret du 17
mars 1967 n’a d’effet qu’entre les parties à la mutation à titre onéreux.

          Convention des parties sur la répartition des charges, travaux et fonds de
réserve

       A - Charges courantes : il est convenu entre les parties que le PROMETTANT
supportera les charges jusqu'à l’entrée en jouissance du BENEFICIAIRE.

        B - Travaux :
        Le PROMETTANT supportera le coût des travaux de copropriété décidés
jusqu'à ce jour, que ces travaux soient exécutés ou non ou en cours d'exécution. Le
BENEFICIAIRE supportera seul les travaux qui viendraient à être votés à compter de
cette date.
Case 18-51435-btb     Doc 15      Entered 02/11/19 14:41:59             Page 30 of 39
                                                                                                    27

                     Pour ce qui concerne les travaux qui viendraient, le cas échéant, à être
             décidés à compter de ce jour jusqu’au jour de la date de l’acte authentique de
             vente, ils ne seront supportés par le BENEFICIAIRE que si ce dernier a été mis
             en mesure d’assister à l’assemblée ayant décidé lesdits travaux.
                     En conséquence, en cas de réunion d’une assemblée générale des
             copropriétaires postérieurement aux présentes et jusqu’au jour de la date de
             l’acte authentique de vente, le PROMETTANT devra en informer le
             BENEFICIAIRE par lettre recommandée avec accusé de réception et lui
             communiquer l’ordre du jour de cette assemblée au moins huit jours à l’avance.
             Le BENEFICIAIRE pourra lors donner des instructions écrites au PROMETTANT
             qui devra, dans ce cas, assister à la réunion de l’assemblée des copropriétaires
             et émettre un vote conforme aux instructions du BENEFICIAIRE. Le
             PROMETTANT pourra toutefois, s’il le préfère, donner pouvoir au
             BENEFICIAIRE à l’effet de le représenter à cette assemblée.
                     En cas de non respect de ses engagements par le PROMETTANT, la
             charge des travaux votés à compter de ce jour jusqu’à la date de l’acte
             authentique de vente serait alors supportée non par le BENEFICIAIRE mais par
             le PROMETTANT.

                     C – Travaux d’urgence :
                     Il est expressément convenu que tous travaux nécessaires à la sauvegarde
             de L’ENSEMBLE IMMOBILIER décidés par le Syndic conformément à l’Article 18 de
             la Loi du 10 Juillet 1965 fixant le statut de la copropriété, antérieurement aux
             présentes ainsi qu’au jour de la réalisation authentique des présentes, exécutés ou en
             cours d’exécution, seront à la charge du PROMETTANT, qui s’oblige à leur paiement
             à concurrence de sa quote-part.


                      - Caractère définitif entre les parties des versements effectués en application
             de ce qui précède : compte tenu des règlements qui seront opérés par les parties le
             jour de la vente en application des conventions qui précèdent, le PROMETTANT se
             désistera alors en faveur du BENEFICIAIRE du bénéfice de toutes les sommes qui
             pourraient lui être allouées ou remboursées à ce titre postérieurement à la vente
             relativement aux biens, et corrélativement le BENEFICIAIRE devenu acquéreur fera
             son profit ou sa perte de tout trop perçu ou moins perçu pour l’exercice en cours.
                      Par suite, l'acquéreur renoncera en faveur du vendeur à demander à ce
             dernier le remboursement de toutes sommes qu’il pourrait être amené à régler
             ultérieurement au titre de provisions ou de dépenses comprises ou non comprises
             dans le budget prévisionnel et couvrant l’exercice en cours.

                     - Application de ces conventions au jour de l’acte authentique de vente

                    Compte tenu des dispositions des articles 6-2 et 6-3 du décret sus visé et de
             la convention qui vient d’être conclue quant à la répartition du coût des travaux et
             charges, les parties conviennent ce qui suit :

                      - Règlements à effectuer par le PROMETTANT : le PROMETTANT réglera au
             syndic par prélèvement sur le prix de la vente :
                      . l’ensemble des provisions exigibles, que celles-ci correspondent au budget
             prévisionnel ou à des dépenses non comprises dans le budget prévisionnel tels que
             les travaux votés antérieurement ;
                      . tout arriéré de provisions ou avances sur ces mêmes charges exigibles
             antérieurement au jour de l’acte authentique de vente ;
                      . les honoraires de mutation incombant au PROMETTANT indiqués dans l’état
             délivré par le syndic.
                      Toutefois, le BENEFICIAIRE remboursera le jour de la signature authentique,
             le prorata des charges du trimestre en cours dont le paiement a été demandé en
             intégralité par le syndic au PROMETTANT.

                     - Règlement à la charge du BENEFICIAIRE : le BENEFICIAIRE supportera :
          Case 18-51435-btb            Doc 15       Entered 02/11/19 14:41:59                 Page 31 of 39
                                                                                                              28

          les provisions de budget prévisionnel exigibles postérieurement au jour de
l’entrée en jouissance ainsi que toutes provisions non comprises dans le budget
prévisionnel exigibles postérieurement à cette date ;
         . et plus généralement toute somme qui deviendra exigible à l’égard du
syndicat des copropriétaires.
         Les parties feront leur affaire personnelle du règlement des sommes dues au
titre des travaux incombant au PROMETTANT mais réclamées par le syndic au
BENEFICIAIRE.

        - Fonds de roulement et fonds de réserve : le PROMETTANT déclare qu’il
n’existe pas de fonds de roulement. Les provisions versées par le PROMETTANT et
comptabilisées dans ses livres par le syndic et notamment du fonds de réserve (pour
travaux, prêts, acquisitions...) tel que prévu notamment par l’article 35-4° du décret du
17 mars 1967 lui seront remboursées par le BENEFICIAIRE selon les modalités qui
sont précisées par le syndic dans l’état daté.
        Il résulte du pré état-daté délivré par le syndic que le montant de la réserve
s’élève à 744,05 Euros.

       Fonds de travaux Loi ALUR :
       Le BENEFICIAIRE s’oblige le cas échéant à rembourser au PROMETTANT le
fonds de travaux, le cas échéant versé jusqu’à la vente.

         Convention des parties sur les procédures
         Le PROMETTANT déclare qu'il n’existe actuellement aucune procédure en
cours.
        Le BENEFICIAIRE sera subrogé dans tous les droits et obligations du
PROMETTANT dans les procédures concernant la copropriété, sauf si ces
procédures sont le résultat d’une faute du PROMETTANT. En conséquence, le
PROMETTANT se désistera en faveur du BENEFICIAIRE, le jour de la constatation
authentique de la réalisation des présentes, du bénéfice de toutes sommes qui
pourraient lui être ultérieurement allouées ou remboursées à ce titre, relativement aux
BIENS.


       Notification de la mutation au syndic
       En application de l’article 20 de la loi numéro 65-557 du 10 juillet 1965, avis
de la mutation sera donné au syndic, dès la signature de l’acte authentique de vente.

         Le notaire libèrera le prix de vente disponible dès l'accord entre le syndic et le
PROMETTANT sur les sommes restant dues. A défaut d'accord dans un délai de trois
mois après l'opposition, la somme est versée au syndicat des copropriétaires sauf si
l'opposition a été contestée devant les tribunaux.

                              Information du Promettant
         Sur la qualité de bénéficiaire :
         Le notaire chargé d'établir l'acte vente doit notifier au syndic le nom du
candidat bénéficiaire ou le nom des mandataires sociaux et des associés de la société
civile immobilière ou de la société en nom collectif se portant acquéreur, ainsi que le
nom de leurs conjoints ou partenaires liés par un pacte civil de solidarité.
         Dans un délai d'un mois, le syndic délivrera au notaire un certificat datant de
moins d'un mois attestant :
    •    Soit que le bénéficiaire ou les mandataires sociaux et les associés de la
         société se portant acquéreur, leurs conjoints ou partenaires liés à eux par un
         pacte civil de solidarité ne sont pas copropriétaires de l'immeuble concerné
         par la mutation.
    •    Soit si l'une de ces personnes est copropriétaire de l'immeuble concerné par
         la mutation, qu'elle n'a pas fait l'objet d'une mise en demeure de payer du
         syndic restée infructueuse depuis plus de quarante-cinq jours.
Case 18-51435-btb      Doc 15       Entered 02/11/19 14:41:59             Page 32 of 39
                                                                                                       29

                      Si le copropriétaire (futur bénéficiaire) n'est pas à jour de ses charges, le
             notaire notifiera aux parties l'impossibilité de conclure la vente, sauf pour le
             bénéficiaire de s'acquitter de sa dette vis-à-vis du syndicat dans les trente jours de la
             notification et d'en justifier.
                      Si aucun certificat attestant du règlement des charges n'est produit à l'issue
             de ce délai, le présent acte sera réputé caduc et non avenu aux torts du
             BENEFICIAIRE.
                      Le BENEFICIAIRE déclare ne pas être dans une situation rendant impossible
             la conclusion de la vente.

                     Sur la libération des fonds :
                     Le notaire libèrera le prix de vente disponible dès l'accord entre le syndic et le
             PROMETTANT sur les sommes restant dues. A défaut d'accord dans les trois mois de
             la constitution par le syndic de l'opposition régulière, il versera les sommes retenues
             au syndicat, sauf contestation de l'opposition devant les tribunaux par une des parties.

                                                    FISCALITE
                                          REGIME FISCAL DE LA VENTE
                     Le BENEFICIAIRE déclare souscrire au régime spécial des achats effectués
             en vue de la revente en application des articles 1115 et 1020 du Code général des
             impôts.
                       Il déclare à cet effet :
                       - Etre une personne assujettie au sens de l’article 256 A du Code général des
             impôts.
                      - Qu'il s'engage à revendre le bien acquis dans le délai maximum de cinq ans
             de ce jour. Etant observé que ce délai est ramené à deux ans pour les reventes
             consistant en des ventes par lots déclenchant l’un des droits de préemption des
             locataires (article 10 de la loi numéro 75-1351 du 31 décembre 1975 ou article 15 de
             la loi numéro 89-462 du 6 juillet 1989).
                      - Qu’en sa qualité d’assujetti habituel, il effectue le paiement de la taxe sur la
             valeur ajoutée sur imprimés CA3.
                      - Qu’à défaut de revendre dans le délai sus-indiqué, il entend être soumis au
             tarif de droit commun sauf obtention d’une prorogation annuelle renouvelable telle que
             définie par l’article 1594-0 G IV bis du Code général des impôts.
                      - Enfin, qu’il ne pourra, en vertu de l’article 52 de la loi du 29 janvier 1993,
             céder à titre onéreux les droits qui lui sont conférés par les présentes.

                                                  PLUS-VALUES
                      L’immeuble est entré dans le patrimoine du PROMETTANT :
                      Acquisition suivant acte reçu par Maître WATIN-AUGOUARD, notaire à
             PARIS le 16 décembre 2002 pour une valeur de six cent neuf mille sept cent quatre-
             vingt-seize euros et sept centimes (609 796,07 eur).
                      Cet acte a été publié au service de la publicité foncière de PARIS 1, le 7
             février 2003 volume 2003P, numéro 562.

                    Le PROMETTANT déclare :
                    - avoir été averti des conséquences de sa qualité de non résident qu’il
             revendique sur la taxation des plus-values ;
                    - dépendre du centre des finances publiques des non résidents sis 10 rue du
             Centre à Noisy le Grand (93160).

                     Le dépôt du présent acte pour l'accomplissement de la formalité unique sera
             accompagné de la déclaration établie sur imprimé 2048-IMM-SD signé par le
             représentant accrédité en France en vue de la liquidation et du paiement du
             prélèvement sur la plus-value de cession, le montant de ce prélèvement étant
             soustrait du disponible du prix de vente pour être versé au trésor public.
            Case 18-51435-btb           Doc 15       Entered 02/11/19 14:41:59              Page 33 of 39
                                                                                                            30

        Le représentant fiscal est la société SARF bénéficiaire de la part de la
Direction Générale des Finances Publiques d'un agrément permanent de
représentation fiscale.

                             FACULTE DE SUBSTITUTION
        Il est toutefois convenu que la réalisation des présentes par acte authentique
pourra avoir lieu soit au profit du BENEFICIAIRE soit au profit de toute autre personne
morale fililale de la société BW GROUPE que ce dernier se réserve de désigner; mais
dans ce cas, il restera solidairement obligé, avec la personne désignée, au paiement
du prix et à l'exécution de toutes les charges et conditions stipulées aux présentes
sans exception ni réserve. Il est toutefois précisé au BENEFICIAIRE que cette
substitution ne pourra avoir lieu qu’à titre gratuit et ne pourra pas en toute hypothèse
être soumise aux dispositions des articles L 313-40 et suivants du Code de la
consommation.
        Les parties conviennent que la faculté de substitution ne pourra être que
totale.
        Pour la validité de l’exercice de la faculté de substitution le BENEFICIAIRE
devra informer le PROMETTANT de l'exercice de cette substitution au moins 15 jours
avant la date de réalisation des présentes en transmettant par courriel en l’étude du
notaire participant, la copie des documents suivants :
                  - K bis de moins de 3 mois ;
                  - Statuts à jour.

         En cas d'exercice de la substitution, les sommes avancées par le
BENEFICIAIRE ne lui seront pas restituées, il devra faire son affaire personnelle de
son remboursement par le substitué.
         Le BENEFICIAIRE restera solidairement débiteur avec son substitué de
toutes sommes que celui-ci pourra devoir au PROMETTANT en exécution des
présentes.
         Il est fait observer que la faculté de substituer un tiers ne constitue pas une
cession de créance.
         Les parties toutefois sont informées des conséquences suivantes inhérentes à
l'exercice de cette faculté :
        •    Le présent avant-contrat obligera le PROMETTANT et la personne
             substituée dans tous ses termes.


                           DISPOSITIONS TRANSITOIRES
                         OBLIGATION DE GARDE DU PROMETTANT
       Entre la date des présentes et la date d’entrée en jouissance du
BENEFICIAIRE, les BIENS, et le cas échéant les MEUBLES, tels qu’ils sont sus-
désignés demeureront sous la garde et possession du PROMETTANT qui s’y oblige.
       En conséquence, il est convenu ce qui suit :
                                Eléments d’équipement
        Le PROMETTANT s’engage à laisser dans les BIENS tout ce qui est
immeuble par destination ainsi que, sans que cette liste soit limitative et sous la seule
réserve que les éléments ci-après désignés existent :
    •   les plaques de cheminées scellées, les inserts ;
    •   les supports de tringles à rideau, s’ils sont scellés dans le mur ;
    •   les trumeaux scellés, les dessus de radiateurs scellés, les moquettes ;
    •   les poignées de porte telles qu’elles existaient lors de la visite ;
    •   les pommeaux ou boules d'escalier ;
    •   les portes, planches et équipements de rangement des placards ;
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59                Page 34 of 39
                                                                                                      31

                 •   les arbres, arbustes, rosiers, plantes et fleurs en terre si jardin privatif ;
                 •   l’équipement sanitaire et l’équipement de chauffage et de conditionnement
                     d’air ;
                 •   les éléments d’éclairage fixés au mur et/ou plafonds, à l'exception des
                     appliques et luminaires ;
                 •   l’équipement électrique ;
                 •   les convecteurs électriques ;
                 •   le câblage et les prises informatiques ;
                 •   tous les carreaux et vitrages sans cassures ni fêlures ;
                 •   les volets, persiennes, stores-bannes et leurs motorisations.
                    Le BENEFICIAIRE pourra visiter les lieux juste avant la prise de jouissance
             des BIENS vendus, et s’assurer du respect de l’engagement qui précède.

                                               Entretien, réparation
                    Jusqu'à l’entrée en jouissance du BENEFICIAIRE, le PROMETTANT
             s’engage à :
                 •   ne pas apporter de modification quelconque ;
                 •   délivrer les BIENS dans leur état actuel ;
                 •   conserver ses assurances ;
                 •   maintenir en bon état de fonctionnement les équipements des BIENS vendus
                     : chauffe-eau, électricité, climatisation, VMC, sanitaire ;
                 •   laisser les fils électriques d’éclairage suffisamment longs et équipés de leurs
                     douilles et ampoules ou spots ou néons ;
                 •   entretenir les BIENS vendus et leurs abords ;
                 •   mettre hors-gel les installations en saison froide ;
                 •   réparer les dégâts survenus depuis la visite.

                      Les parties se rapprocheront directement entre elles afin d'effectuer une visite
             préalablement à la signature de l'acte authentique de vente dans le but de vérifier
             l'état général par rapport à ce qu'il est à ce jour et de procéder au relevé des
             compteurs.

                             SINISTRE PENDANT LA DUREE DE VALIDITE DES PRESENTES
                      En cas de sinistre de nature soit à rendre les BIENS inutilisables soit à porter
             atteinte de manière significative à leur valeur, le BENEFICIAIRE aurait la faculté :
                 •   a- soit de renoncer purement et simplement à la vente et de se voir
                     immédiatement remboursé de toutes sommes avancées par lui le cas
                     échéant ;
                      b- soit de maintenir l’acquisition des BIENS alors sinistrés totalement ou
             partiellement et de se voir attribuer les indemnités susceptibles d’être versées par la
             ou les compagnies d’assurances concernées, sans limitation de ces indemnités
             fussent-elles supérieures au prix convenu aux présentes. Le PROMETTANT entend
             que dans cette hypothèse le BENEFICIAIRE soit purement subrogé dans tous ses
             droits à l’égard desdites compagnies d’assurances.
          Case 18-51435-btb             Doc 15       Entered 02/11/19 14:41:59                 Page 35 of 39
                                                                                                               32

            REPRISE D’ENGAGEMENT PAR LES AYANTS DROIT DU PROMETTANT
         Au cas de décès du PROMETTANT s’il s’agit d’une personne physique, ou de
dissolution volontaire dudit PROMETTANT s’il s’agit d’une personne morale, avant la
constatation authentique de la réalisation des présentes, ses ayants droit, fussent-ils
protégés, seront tenus à la réalisation des présentes dans les mêmes conditions que
leur auteur.
         Le BENEFICIAIRE pourra demander, dans le délai de quinze jours du
moment où il a eu connaissance du décès ou de la dissolution, à être dégagé des
présentes en raison du risque d’allongement du délai de leur réalisation par suite de la
survenance de cet événement. Dans cette hypothèse le montant versé à titre
d’indemnité d’immobilisation sera restituée au BENEFICIAIRE.
         En cas de pluralité de promettants personnes physiques, cette clause
s’appliquera indifféremment en cas de décès d’un seul ou de tous les promettants.

          RESILIATION D’ENGAGEMENT PAR LES AYANTS DROIT DU BENEFICIAIRE
         Au cas de décès du BENEFICIAIRE s’il s’agit d’une personne physique, ou de
dissolution judiciaire dudit BENEFICIAIRE s’il s’agit d’une personne morale, avant la
constatation authentique de la réalisation des présentes, les présentes seront
caduques.
         Pour ce qui concerne l’indemnité d’immobilisation, elle ne sera pas due et
celle versée devra être restituée, et ce même si le décès ou la dissolution judiciaire
survient après la réalisation des conditions suspensives.

                 NOUVEAUX ETATS – CONSTATS - DIAGNOSTICS
         Si, avant la réitération des présentes, de nouvelles législations protectrices du
BENEFICIAIRE venaient à entrer en application, le PROMETTANT s’engage, à ses
seuls frais, à fournir au BENEFICIAIRE les diagnostics, constats et états nécessaires
le jour de la vente.

                     PROVISION SUR LES FRAIS DE LA VENTE
         A titre de provision sur frais, le BENEFICIAIRE verse au compte de l’office
notarial dénommé en tête des présentes, la somme de trois cent cinquante euros
(350,00 eur).
         Sur cette provision, le BENEFICIAIRE autorise le Notaire soussigné à
prélever un honoraire de 161.50 € HT, soit 193.80 € TTC, au titre de la préparation et
rédaction des présentes.
         Si toutes les conditions suspensives sont levées et que pour une raison
quelconque, l’une des parties ne voulait plus réitérer la vente, il serait dû par la partie
défaillante au notaire soussigné, la somme de SEPT CENT CINQUANTE EUROS (
750,00 € ) par la partie défaillante au titre de la consultation, constitution et gestion du
dossier, et préparation des actes conformément à l’article L 444-1 et Annexe 4-9 4°
du code de commerce ce qui est expressément accepté par les parties qui autorisent
dès à présent le notaire à prélever les fonds sur les sommes qu’il pourrait détenir au
titre de provisions ou de l’indemnité d’immobilisation.

                          ABSENCE DE DROIT DE RETRACTATION
         Le représentant de la société acquéreur déclare que, compte tenu de son
objet social et du rapport direct de celui-ci avec la présente acquisition, celle-ci doit
être assimilée à un professionnel de l'immobilier, par suite il reconnaît qu'elle ne peut
se prévaloir des dispositions de l’article L 271-1 du Code de la construction et de
l’habitation.
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59              Page 36 of 39
                                                                                                      33

                                              REMISE DES PIECES
                       Les pièces suivantes sont communiquées au BENEFICIAIRE pour répondre
             aux exigences des dispositions de l’article L 721-2 du Code de la construction et de
             l'habitation :
                 •   Le règlement de copropriété et l'état descriptif de division ainsi que tous leurs
                     modificatifs éventuels publiés.
                 •   Les procès-verbaux des assemblées générales des trois dernières années.
                 •   Les informations financières suivantes :
                             Le montant des charges courantes du budget prévisionnel et des
                             charges hors budget prévisionnel payées par le vendeur sur les deux
                             exercices précédant la vente.
                             Les sommes susceptibles d'être dues au syndicat des copropriétaires
                             par l'acquéreur.
                             L'état global des impayés de charges au sein du syndicat et de la
                             dette envers les fournisseurs.
                             La quote-part du fonds de travaux attachée au lot principal vendu et le
                             montant de la dernière cotisation au fonds versée par le vendeur au
                             titre de son lot.
                 •   Le carnet d'entretien de l’ensemble immobilier.

                     Ces pièces sont annexées à l’exception du règlement de copropriété et l'état
             descriptif de division ainsi que tous leurs modificatifs qui ont été transmis dès avant ce
             jour au BENEFICIAIRE qui le reconnaît.

                     Le BENEFICIAIRE déclare et reconnait :
                 •   que ces pièces lui ont été communiquées préalablement par mail,
                 •   qu'il a donné son accord exprès dans un document daté et signé de sa main
                     et annexé,avoir pu vérifier et lister l’ensemble de ces pièces et leur
                     concordance avec l’ensemble des pièces énumérées ci-dessus.


                      PAIEMENT SUR ETAT - PUBLICITE FONCIERE - INFORMATION
                     L'acte est soumis au droit d'enregistrement sur état de CENT VINGT-CINQ
             EUROS (125,00 EUR).
                     Le BENEFICIAIRE dispense le notaire soussigné de faire publier l'acte au
             service de la publicité foncière, se contentant de requérir ultérieurement à cette
             publication, s’il le juge utile, à ses frais. Il déclare avoir été informé par le notaire
             soussigné que la publication d'une promesse de vente au service de la publicité
             foncière a pour effet de la rendre opposable aux tiers que s'il s'agit d'une promesse de
             vente synallagmatique, la publication d'une promesse unilatérale n'a que pour effet
             d'informer les tiers de l'existence de la promesse sans pour autant rendre l'acte
             opposable. En conséquence, seule la publication d'une promesse synallagmatique
             s'oppose à la régularisation de la vente au profit d'un autre acquéreur.

                      Il est précisé que les présentes n'opèrent pas de transfert de propriété au
             sens de l’article 28 du décret numéro 55-22 du 4 janvier 1955, leur publication n'est
             donc pas obligatoire.
                      En outre, les parties entendent utiliser la possibilité qui est réservée par
             l’alinéa deux de l’article 1196 du Code civil pour différer le transfert de propriété à la
             date de la signature de l’acte authentique de vente.
          Case 18-51435-btb           Doc 15       Entered 02/11/19 14:41:59                Page 37 of 39
                                                                                                            34


                                      POUVOIRS
         Les parties confèrent à tout clerc de l’office notarial dénommé en tête des
présentes, ainsi qu'à ceux le cas échéant du notaire en participation ou en concours,
avec faculté d'agir ensemble ou séparément, tous pouvoirs nécessaires à l’effet :
         - de signer toutes demandes de pièces, demandes de renseignements, et
lettres de purge de droit de préemption préalables à la vente ;
         - de dresser et signer tous actes qui se révéleraient nécessaires en vue de
l’accomplissement des formalités de publicité foncière des présentes dans
l’éventualité où l’une des parties demanderait la publication du présent acte au service
de la publicité foncière, d’effectuer toutes précisions pour mettre les présentes en
conformité avec la réglementation sur la publicité foncière.

                              ELECTION DE DOMICILE
        Pour l'exécution des présentes, les parties font élection de domicile en leur
demeure ou siège social respectif.
        En outre, et à défaut d'accord amiable entre les parties, toutes les
contestations qui pourront résulter des présentes seront soumises au Tribunal de
grande instance de la situation des BIENS.

                 COMMUNICATION DES PIECES ET DOCUMENTS
         Le BENEFICIAIRE pourra prendre connaissance de toutes les pièces et
documents ci-dessus mentionnés directement en l’office notarial dénommé en tête
des présentes, sans que ce dernier ait l’obligation de les lui adresser à mesure de leur
réception, sauf avis contraire écrit de sa part ou nécessité de l’informer de sujétions
particulières révélées par ces pièces et documents.

                            AFFIRMATION DE SINCERITE
         Les parties affirment, sous les peines édictées par l’article 1837 du Code
général des impôts, que le présent acte exprime l'intégralité du prix ; elles
reconnaissent avoir été informées par le rédacteur des présentes des sanctions
fiscales et des peines correctionnelles encourues en cas d’inexactitude de cette
affirmation ainsi que des conséquences civiles édictées par l’article 1202 du Code
civil.

                            CONCLUSION DU CONTRAT
         Les parties déclarent que les dispositions de ce contrat ont été, en respect
des dispositions impératives de l'article 1104 du Code civil, négociées de bonne foi.
Elles affirment que le présent contrat reflète l'équilibre voulu par chacune d'elles.

                   DEVOIR D'INFORMATION DU PROMETTANT
         Le PROMETTANT déclare avoir porté à la connaissance du BENEFICIAIRE,
en application de l'article 1112-1 du Code civil qui impose aux parties un devoir
précontractuel d’information dont seule est exclue l’information sur le prix de la vente,
l'ensemble des informations dont il dispose ayant un lien direct et nécessaire avec le
contenu du présent contrat, et dont l'importance pourrait être déterminante de son
consentement.
         Le PROMETTANT reconnaît être informé qu'un manquement à ce devoir
serait sanctionné par sa responsabilité avec possibilité d'annulation du contrat s'il a
vicié le consentement du BENEFICIAIRE.
Case 18-51435-btb     Doc 15       Entered 02/11/19 14:41:59              Page 38 of 39
                                                                                                       35

                                     MENTION LEGALE D'INFORMATION
                     L’Office notarial dispose d’un traitement informatique pour l’accomplissement
             des activités notariales, notamment de formalités d’actes, conformément à
             l’ordonnance n°45-2590 du 2 novembre 1945.
                     Pour la réalisation de la finalité précitée, les données sont susceptibles d’être
             transférées à des tiers, notamment :
                 •   les partenaires légalement habilités,
                 •   les Offices notariaux participant à l’acte,
                 •   les établissements financiers concernés,
                 •   les organismes de conseils spécialisés pour la gestion des activités notariales,
                 •   le Conseil supérieur du notariat ou son délégataire, pour être transcrites dans
                     une base de données immobilières, concernant les actes relatifs aux
                     mutations d’immeubles à titre onéreux, en application du décret n° 2013-803
                     du 3 septembre 2013.
                    La communication de ces données aux tiers peut être indispensable afin de
             mener à bien l’accomplissement de l’acte. Toutefois, aucune donnée n’est transférée
             en dehors de l’Union Européenne ou de pays adéquats.
                    Les données sont conservées dans le respect des durées suivantes :
                 •   30 ans à compter de l’achèvement de la prestation pour les dossiers clients
                     (documents permettant d’établir les actes, de réaliser les formalités)
                 •   75 ans pour les actes authentiques, les annexes (notamment les déclarations
                     d’intention d’aliéner), le répertoire des actes.
                      Les personnes concernées peuvent accéder aux données les concernant
             directement auprès de l’Office notarial ou du Correspondant informatique et libertés
             désigné par l’Office à l’adresse suivante : cil@notaires.fr.
                      Le cas échéant, les personnes concernées peuvent également obtenir la
             rectification, l’effacement des données les concernant ou s’opposer pour motif légitime
             au traitement de ces données, hormis les cas où la réglementation ne permet pas
             l’exercice de ces droits. Toute réclamation peut être introduite auprès de la
             Commission Nationale de l’Informatique et des Libertés.

                                          CERTIFICATION D’IDENTITE
                     Le notaire soussigné certifie que l’identité complète des parties dénommées
             dans le présent document telle qu'elle est indiquée en tête des présentes à la suite de
             leur nom ou dénomination lui a été régulièrement justifiée.

                                       FORMALISME LIE AUX ANNEXES
                      Les annexes, s'il en existe, font partie intégrante de la minute.
                      Lorsque l'acte est établi sur support papier les pièces annexées à l'acte sont
             revêtues d'une mention constatant cette annexe et signée du notaire, sauf si les
             feuilles de l'acte et des annexes sont réunies par un procédé empêchant toute
             substitution ou addition.
                      Si l’acte est établi sur support électronique, la signature du notaire en fin
             d’acte vaut également pour ses annexes.

                                                                              DONT ACTE sans renvoi
                     Généré en l’office notarial et visualisé sur support électronique aux lieu, jour,
             mois et an indiqués en entête du présent acte.
                     Et lecture faite, les parties ont certifié exactes les déclarations les concernant,
             avant d'apposer leur signature sur tablette numérique.
                     Puis le notaire qui a recueilli l'image de leur signature manuscrite a lui-même
             signé au moyen d'un procédé de signature électronique sécurisé.
         Case 18-51435-btb      Doc 15   Entered 02/11/19 14:41:59   Page 39 of 39
                                                                                     36

M. MCLEAN Shaun a signé
à PARIS 17
le 09 avril 2018




M. WEISS Julien représentant de la
société dénommée BW GROUPE a
signé
à PARIS 17
le 09 avril 2018




et le notaire Me LEVI FLORENCE a signé
à PARIS 17
L'AN DEUX MILLE DIX HUIT
LE NEUF AVRIL
